Exhibit 10.19(i)

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

[g193381km01i001.jpg]

MEDecision

MEDecision, Inc.   ¨   One Devon Square,  724 W. Lancaster Avenue   ¨   Wayne,
PA  19087    ¨    Phone: 610-254-0202   ¨   Fax: 610-254-5100

Master Product Agreement

Number: PHS-001

 

This Master Product Agreement, including all exhibits, schedules, appendices and
other documents attached hereto (collectively, this “Agreement”) dated June 30,
2004 (“Effective Date”) is between MEDecision, Inc. (“MEDecision”), with offices
at One Devon Square, 724 W. Lancaster Avenue, Wayne, PA 19087 and PacifiCare
Health Systems, Inc. (“Customer”), for itself and its Affiliates, with its
principal offices at 10803 Hope Street, Cypress, CA 90630.  MEDecision and
Customer may each be referred to in this Agreement individually as a “Party” and
together as the “Parties.”


1.                                      GRANT OF LICENSE.


1.1.                            LICENSE GRANT.  SUBJECT TO THE TERMS OF THIS
AGREEMENT, MEDECISION GRANTS TO CUSTOMER AND ITS AFFILIATES A LICENSE TO INSTALL
AND USE THE PRODUCTS AND THE PRIOR CUSTOMIZATIONS IN ACCORDANCE WITH SCHEDULE 1.


1.2.                            LICENSE CONDITIONS.

(A)                                  OWNERSHIP.  EXCEPT AS OTHERWISE SET FORTH
HEREIN OR IN THE MASTER SERVICES AGREEMENT ENTERED INTO BY AND BETWEEN THE
PARTIES ON EVEN DATE HEREWITH, OR ANY STATEMENT OF WORK OR OTHER EXHIBIT THERETO
(COLLECTIVELY, THE “MSA”) MEDECISION AND ITS SUPPLIERS OWN ALL RIGHTS, TITLE,
AND INTEREST IN AND TO THE PRODUCTS, THE CUSTOMIZATIONS AND ENHANCEMENTS AND THE
MEDECISION CONFIDENTIAL INFORMATION.

(B)                                 COPYING, MODIFICATION, ACCESS AND
DISTRIBUTION.  CUSTOMER AND ITS AFFILIATES MAY COPY THE PRODUCTS FOR CUSTOMER’S
OR ITS AFFILIATES’ OWN USE, INCLUDING COPIES FOR USE IN DEVELOPMENT, TEST,
DISASTER RECOVERY AND BACK-UP PURPOSES; PROVIDED THAT ONLY THE NUMBER OF COPIES
LICENSED UNDER SCHEDULE 1 TO THIS AGREEMENT MAY BE USED IN PRODUCTION AT THE
SAME TIME.  CUSTOMER AND ITS AFFILIATES MAY COPY THE DOCUMENTATION FOR
CUSTOMER’S AND/OR ITS AFFILIATES’ INTERNAL USE RELATED TO THE PRODUCTS.  ALL
COPIES OF PRODUCTS AND DOCUMENTATION MUST CONTAIN MEDECISION’S PROPRIETARY
RIGHTS NOTICES.  THE PRODUCTS MAY NOT BE MODIFIED, ALTERED OR ENHANCED EXCEPT AS
AUTHORIZED BY MEDECISION IN WRITING.  EXCEPT AS SPECIFIED IN THIS AGREEMENT,
CUSTOMER MAY NOT USE THE PRODUCTS TO PROVIDE AN APPLICATION SERVICE PROVIDER
SERVICE, IN CONNECTION WITH A SERVICE BUREAU, FOR THE BENEFIT OF ANY THIRD PARTY
(OTHER THAN ITS AFFILIATES) OR TRANSFER OR DISTRIBUTE THE PRODUCTS.  MEDECISION
AGREES THAT INDEPENDENT CONTRACTORS AND CONSULTANTS ENGAGED BY CUSTOMER AND/OR
ITS AFFILIATES TO PROVIDE SERVICES FOR CUSTOMER MAY BE GRANTED ACCESS TO THE
PRODUCTS IN ACCORDANCE WITH THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT
FOR THE PURPOSE OF PROVIDING SUCH SERVICES, PROVIDED THAT: (A) CUSTOMER HAS
WRITTEN AGREEMENTS IN PLACE WITH EACH SUCH INDEPENDENT CONTRACTOR AND CONSULTANT
WITH TERMS AT LEAST AS PROTECTIVE OF MEDECISION CONFIDENTIAL INFORMATION AS
THOSE CONTAINED IN THIS AGREEMENT, (B) CUSTOMER IS LIABLE FOR ALL ACTS AND
OMISSIONS OF SUCH INDEPENDENT CONTRACTOR AND CONSULTANT THAT WOULD CONSTITUTE A
BREACH OF THIS AGREEMENT IF SUCH ACTS OR OMISSIONS HAD BEEN PERFORMED BY
CUSTOMER, AND (C) NO SUCH INDEPENDENT CONTRACTOR OR CONSULTANT IS A MEDECISION
COMPETITOR.  CUSTOMER SHALL HAVE THE RIGHT TO USE THE PRODUCTS IN ACCORDANCE
WITH THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT, ON AN INTERIM BASIS,
NOT TO EXCEED ONE HUNDRED EIGHTY (180) DAYS, TO PROVIDE SERVICES TO ANY PORTION
OF CUSTOMER’S BUSINESS WHICH HAS BEEN BE SOLD TO A THIRD PARTY; PROVIDED THAT:
(A) CUSTOMER HAS WRITTEN AGREEMENTS IN PLACE WITH EACH SUCH THIRD PARTY WITH
TERMS AT LEAST AS PROTECTIVE OF MEDECISION CONFIDENTIAL INFORMATION AS THOSE
CONTAINED IN THIS AGREEMENT, (B) CUSTOMER IS LIABLE FOR ALL ACTS AND OMISSIONS
OF SUCH THIRD PARTIES THAT WOULD CONSTITUTE A BREACH OF THIS AGREEMENT IF SUCH
ACTS OR OMISSIONS HAD BEEN PERFORMED BY CUSTOMER, AND (C) THAT NO SUCH THIRD
PARTY IS A MEDECISION COMPETITOR.  MEDECISION ACKNOWLEDGES THAT CUSTOMER HAS
ENTERED INTO

1


--------------------------------------------------------------------------------


INFORMATION TECHNOLOGY SERVICES AGREEMENTS WITH INTERNATIONAL BUSINESS MACHINES
CORPORATION (“IBM”) AND KEANE, INC. (“KEANE”) FOR THE PROVISION OF INFORMATION
TECHNOLOGY, DATA PROCESSING AND RELATED SERVICES, TO CUSTOMER.  MEDECISION
HEREBY AGREES THAT, AT NO ADDITIONAL CHARGE TO CUSTOMER: (I) CUSTOMER AND/OR ITS
AFFILIATES MAY DISCLOSE TO IBM AND KEANE ALL PRODUCTS, HARDWARE, SOFTWARE AND
RELATED PRODUCTS AND DOCUMENTATION WHICH ARE LICENSED OR TRANSFERRED TO CUSTOMER
AND/OR ITS AFFILIATES PURSUANT TO THIS AGREEMENT (THE “IT SYSTEMS”), (II) IBM
AND KEANE SHALL HAVE THE LIMITED RIGHT TO USE THE IT SYSTEMS FOR THE SOLE
PURPOSE OF DELIVERING INFORMATION TECHNOLOGY, DATA PROCESSING AND RELATED
SERVICES TO CUSTOMER AND/OR ITS AFFILIATES, AND (III) UPON NOTICE TO MEDECISION,
ALL OR PART OF THE IT SYSTEMS MAY BE INSTALLED OR RELOCATED TO A FACILITY
CONTROLLED BY IBM OR KEANE.  NOTWITHSTANDING CLAUSES (I) OR (II) ABOVE, NEITHER
IBM NOR KEANE SHALL USE THE IT SYSTEMS IN A MANNER THAT IS INCONSISTENT WITH
CUSTOMER’S RIGHTS UNDER THIS AGREEMENT.  CUSTOMER SHALL ENSURE THAT WRITTEN
AGREEMENTS ARE IN PLACE WITH IBM AND KEANE WITH TERMS AT LEAST AS PROTECTIVE OF
MEDECISION CONFIDENTIAL INFORMATION AS THOSE CONTAINED IN THIS AGREEMENT AND
CUSTOMER SHALL BE LIABLE FOR ALL ACTS AND OMISSIONS OF IBM AND KEANE THAT WOULD
CONSTITUTE A BREACH UNDER THIS AGREEMENT IF SUCH ACTS OR OMISSIONS HAD BEEN
PERFORMED BY CUSTOMER.

(C)                                  REVERSE ENGINEERING.  CUSTOMER MAY NOT
ATTEMPT TO DECOMPILE, DISASSEMBLE OR REVERSE ENGINEER ANY PRODUCT.


2.                                      SUPPORT.  SUBJECT TO CUSTOMER’S PAYMENT
OF THE STANDARD SUPPORT FEES AS SET FORTH ON SCHEDULE 1, MEDECISION SHALL
PROVIDE THE STANDARD SUPPORT SERVICES SET FORTH IN APPENDIX A - SUPPORT
APPENDIX, ATTACHED HERETO.  ALL SUCH STANDARD SUPPORT SERVICES ARE INCLUDED IN
THE STANDARD SUPPORT FEE SET FORTH IN SCHEDULE 1.  STANDARD SUPPORT SERVICES
WILL AUTOMATICALLY RENEW EACH YEAR UNLESS CUSTOMER NOTIFIES MEDECISION IN
WRITING NO LATER THAN [***] DAYS PRIOR TO THE RENEWAL DATE THAT CUSTOMER NO
LONGER WISHES TO RECEIVE STANDARD SUPPORT SERVICES.


3.                                      PAYMENT TERMS.


3.1.                            PAYMENTS; TAXES.  PAYMENT OF ALL UNDISPUTED
CHARGES ARE DUE WITHIN [***] DAYS OF THE RECEIPT BY CUSTOMER OF A VALID INVOICE;
PROVIDED HOWEVER THAT CUSTOMER MAY WITHHOLD PAYMENT OF ANY AMOUNTS IT DISPUTES
IN GOOD FAITH.  THE CUSTOMER AGREES TO PROVIDE NOTICE TO MEDECISION OF ANY
AMOUNTS IT DISPUTES ALONG WITH THE REASONS FOR SUCH ITEMS BEING IN DISPUTE AS
SOON AS REASONABLY PRACTICABLE AFTER IDENTIFICATION OF SUCH DISPUTED ITEMS.  THE
PARTIES AGREE TO NEGOTIATE IN GOOD FAITH WITH RESPECT TO ANY DISPUTED PAYMENT OR
OTHER AMOUNTS OWING IN RESPECT OF THIS AGREEMENT.  WITH RESPECT TO ANY AMOUNT TO
BE PAID BY CUSTOMER HEREUNDER, CUSTOMER MAY SET-OFF AGAINST SUCH AMOUNT ANY
AMOUNT THAT MEDECISION IS OBLIGATED TO PAY CUSTOMER HEREUNDER.  FEES DO NOT
INCLUDE ANY APPLICABLE TAXES.  MEDECISION WILL SEPARATELY ITEMIZE ANY APPLICABLE
TAXES OR DUTIES ON EACH INVOICE.  EACH PARTY SHALL BE RESPONSIBLE FOR ANY
PERSONAL PROPERTY TAXES ON PROPERTY IT OWNS OR LEASES, FOR FRANCHISE AND
PRIVILEGE TAXES ON ITS BUSINESS, AND FOR TAXES BASED ON ITS NET INCOME OR GROSS
RECEIPTS.  MEDECISION SHALL BE RESPONSIBLE FOR ANY SALES, USE, EXCISE,
VALUE-ADDED, SERVICES, CONSUMPTION, AND OTHER TAXES AND DUTIES PAYABLE BY
MEDECISION ON ANY GOODS OR SERVICES USED OR CONSUMED BY MEDECISION IN PROVIDING
THE PRODUCTS AND SERVICES AND CUSTOMER SHALL BE RESPONSIBLE FOR SALES, USE,
EXCISE, VALUE-ADDED, SERVICES, CONSUMPTION, OR OTHER TAX THAT IS ASSESSED ON THE
PROVISION OF THE PRODUCTS OR SERVICES AS A WHOLE, OR ON ANY PARTICULAR PRODUCT
OR SERVICE RECEIVED BY CUSTOMER FROM MEDECISION (WHETHER SUCH TAX IS IN
EXISTENCE AS OF THE EFFECTIVE DATE OR LATER ASSESSED BY A GOVERNMENTAL AGENCY). 
IF CUSTOMER DOES NOT PAY UNDISPUTED AMOUNTS WHEN DUE, MEDECISION MAY CHARGE
INTEREST AT AN ANNUAL RATE EQUAL TO THE LESSER OF:  (A) THE PRIME RATE
ESTABLISHED FROM TIME TO TIME BY CITIBANK, N.A. PLUS [***] AND (B) THE HIGHEST
RATE ALLOWED BY APPLICABLE LAW.


3.2.                            REPORTS.  UPON MEDECISION’S REASONABLE REQUEST,
CUSTOMER WILL PROVIDE MEDECISION WITH DOCUMENTATION CONCERNING CUSTOMER’S USE
AND REPRODUCTION OF THE PRODUCTS.  UPON REASONABLE NOTICE AND NOT MORE THAN
TWICE PER CALENDAR YEAR,

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

2


--------------------------------------------------------------------------------



CUSTOMER WILL PROVIDE MEDECISION WITH REASONABLE ACCESS TO ITS RECORDS DURING
CUSTOMER’S NORMAL BUSINESS HOURS TO VERIFY THE INFORMATION CONTAINED IN THESE
REPORTS AND CUSTOMER’S COMPLIANCE WITH THIS AGREEMENT.


4.                                      CONFIDENTIALITY AND COMPLIANCE.


4.1.                            CONFIDENTIALITY.  EXCEPT AS OTHERWISE PERMITTED
HEREUNDER, EACH PARTY AGREES THAT IT SHALL NOT DISCLOSE TO ANY THIRD PARTY THE
OTHER PARTY’S CONFIDENTIAL INFORMATION.  “CONFIDENTIAL INFORMATION” SHALL MEAN
INFORMATION, WHETHER ORAL, WRITTEN, GRAPHIC, ELECTRONIC, VISUAL OR FIXED IN ANY
TANGIBLE MEDIUM OF EXPRESSION, DISCLOSED BY ONE PARTY TO THE OTHER CONSISTING OF
THE FOLLOWING; (I) THE TERMS AND PRICING UNDER THIS AGREEMENT; (II) ANY AND ALL
FINANCIAL, SALES, MARKETING, PRICING AND PERSONNEL INFORMATION RELATIVE TO
EITHER PARTY AS WELL AS PRESENT OR FUTURE PRODUCTS OR PLANS OF EITHER PARTY THAT
HAVE NOT BEEN GENERALLY RELEASED TO THE PUBLIC BY MEANS THAT DO NOT CONSTITUTE A
BREACH OF THIS AGREEMENT; (III) ANY TRADE SECRETS OR INTELLECTUAL PROPERTY
LICENSED TO OR OWNED BY EITHER PARTY; (IV) EITHER PARTY’S TECHNOLOGY, INVENTIONS
(WHETHER OR NOT PATENTED), COMPUTER SOFTWARE, OBJECT CODE, SOURCE CODE AND
TECHNOLOGY PLANS AND SPECIFICATIONS; (V) ANY OTHER INFORMATION HELD BY OR
CONCERNING A PARTY OR ITS AFFILIATES WHICH IS NOT READILY AVAILABLE TO THE
PUBLIC THAT THE OTHER PARTY LEARNS DURING THE COURSE OF THE EXERCISE OF ITS
RIGHTS AND PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING WITH
RESPECT TO A PARTY’S PAST, PRESENT OR FUTURE CUSTOMERS, STRATEGIC PARTNERS,
VENDORS OR SUPPLIERS, THE MANNER IN WHICH A PARTY CONDUCTS ITS BUSINESS, THE
TYPES AND LEVELS OF STAFFING UTILIZED BY A PARTY OR A PARTY’S OPERATIONAL OR
FINANCIAL PLANS AND/OR EXPECTATIONS; AND (VI) ALL INFORMATION CLEARLY IDENTIFIED
BY EITHER PARTY AS CONFIDENTIAL, PROPRIETARY OR SECRET AT THE TIME OF
DISCLOSURE.  IN ADDITION, CUSTOMER’S CONFIDENTIAL INFORMATION SHALL INCLUDE THE
FOLLOWING: ALL INFORMATION OF OR REGARDING CUSTOMER’S PAST, PRESENT OR
PROSPECTIVE ENROLLEES, PROVIDERS, MEMBERS, INSUREDS, CUSTOMERS, AFFILIATES,
STRATEGIC PARTNERS, PAYORS OR OTHER SUPPLIERS OR SERVICE PROVIDERS
(COLLECTIVELY, “RELATED PARTY”), THE EXTENT TO WHICH HEALTH CARE OR OTHER
SERVICES ARE OFFERED TO OR USED BY ANY RELATED PARTY, OR THE COSTS TO PROVIDE
SUCH SERVICES.  THE PARTIES AGREE THAT THE CONFIDENTIAL INFORMATION IS PROVIDED
TO THE RECEIVING PARTY IN CONFIDENCE AND FOR USE BY THE RECEIVING PARTY
EXCLUSIVELY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  BOTH PARTIES AGREE
TO TAKE ALL COMMERCIALLY REASONABLE STEPS (INCLUDING, BUT NOT LIMITED TO, THOSE
STEPS EACH PARTY TAKES TO PROTECT ITS OWN DATA OR OTHER PROPERTY IT CONSIDERS
PROPRIETARY OR CONFIDENTIAL) TO PROTECT THE CONFIDENTIALITY OF THE CONFIDENTIAL
INFORMATION, TO PREVENT THE CONFIDENTIAL INFORMATION FROM BEING DISCLOSED TO ANY
THIRD PARTY WITHOUT THE DISCLOSING PARTY’S PRIOR WRITTEN CONSENT, AND TO USE
COMMERCIALLY REASONABLE MEASURES TO ENSURE THAT THE CONFIDENTIAL INFORMATION IS
NOT, IN WHOLE OR IN PART, DISCLOSED TO OR DUPLICATED BY OR FOR OTHER PARTIES
WITHOUT THE DISCLOSING PARTY’S PRIOR WRITTEN CONSENT.  NOTWITHSTANDING THE
FOREGOING, CUSTOMER MAY DISCLOSE MEDECISION CONFIDENTIAL INFORMATION TO ITS
AFFILIATES, AND CUSTOMER MAY DISCLOSE TO (II) INTERNATIONAL BUSINESS MACHINES
(“IBM”), (II) KEANE, INC. (“KEANE”), AND (III) ANY OTHER OUTSOURCER,
MEDECISION’S CONFIDENTIAL INFORMATION FOR THE SOLE PURPOSE OF DELIVERING
INFORMATION TECHNOLOGY, DATA PROCESSING AND RELATED SERVICES TO CUSTOMER AND ITS
AFFILIATES PROVIDED THAT EACH SUCH OUTSOURCER HAS EXECUTED AN AGREEMENT WITH
TERMS AT LEAST AS PROTECTIVE OF MEDECISION CONFIDENTIAL INFORMATION AS THOSE
CONTAINED IN THIS AGREEMENT AND ALSO PROVIDED THAT CUSTOMER IS LIABLE FOR ALL
ACTS AND OMISSIONS OF SUCH ENTITIES RELATED TO SUCH DISCLOSURE AND/OR USE. 
MOREOVER, EACH PARTY WILL NOT USE THE CONFIDENTIAL INFORMATION EXCEPT IN THE
PERFORMANCE OF THIS AGREEMENT OR AS OTHERWISE EXPRESSLY PERMITTED BY THIS
AGREEMENT.  THE REQUIREMENTS IN THIS SECTION 4.1 SHALL NOT APPLY TO ANY SUCH
INFORMATION THAT (I) WAS PREVIOUSLY KNOWN TO THE RECEIVING PARTY WITHOUT AN
OBLIGATION OF CONFIDENTIALITY, (II) IS OR BECOMES GENERALLY AVAILABLE TO THE
PUBLIC WITHOUT BREACH OF THE PROVISIONS OF THIS AGREEMENT, (III) IS RECEIVED BY
THE RECEIVING PARTY FROM A THIRD PARTY WITH A LEGAL OR CONTRACTUAL RIGHT TO
DISCLOSE SUCH DATA WITHOUT A FIDUCIARY, CONFIDENTIAL OR CONTRACTUAL DUTY TO THE
DISCLOSING PARTY TO KEEP SUCH INFORMATION CONFIDENTIAL, OR (IV) IS INDEPENDENTLY
DEVELOPED BY THE RECEIVING PARTY WITHOUT REFERENCE TO THE DISCLOSING PARTY’S
CONFIDENTIAL INFORMATION.  NOTWITHSTANDING THE FOREGOING, THE RECEIVING PARTY
MAY MAKE SUCH DISCLOSURES TO OR AS MAY BE REQUESTED BY REGULATORS WITH
SUPERVISORY AUTHORITY OVER THE DISCLOSING PARTY OR THEIR RESPECTIVE

3


--------------------------------------------------------------------------------



AFFILIATES, OR IN RESPONSE TO A COURT OR ADMINISTRATIVE SUBPOENA, ORDER OR OTHER
SUCH LEGAL PROCESS OR REQUIREMENT OF LAW, OR IN DEFENSE OF ANY CLAIM OR CAUSE OF
ACTION ASSERTED AGAINST IT, PROVIDED THAT THE RECEIVING PARTY SHALL, UNLESS
PROHIBITED BY LAW, FIRST NOTIFY THE DISCLOSING PARTY OF THE RECEIPT OF SUCH
REQUEST, SUBPOENA, ORDER OR OTHER LEGAL PROCESS OR REQUIREMENT OF LAW OR CLAIM
OF DEFENSE AND COOPERATE REASONABLY WITH THE DISCLOSING PARTY, AT THE DISCLOSING
PARTY’S EXPENSE, IN ITS ATTEMPTS TO LIMIT THE NATURE AND SCOPE OF ANY SUCH
REQUIRED DISCLOSURE BY PROTECTIVE ORDER OR OTHERWISE.


4.2.                            HIPAA.  THE PARTIES AGREE TO COMPLY WITH THE
TERMS OF THE BUSINESS ASSOCIATE ADDENDUM ENTERED INTO BY AND BETWEEN THE PARTIES
ON EVEN DATE HEREWITH.


5.                                      CUSTOMER RESPONSIBILITIES.


5.1.                            SYSTEM.  EXCEPT AS SET FORTH IN THIS AGREEMENT,
MEDECISION WILL HAVE NO RESPONSIBILITY TO PROVIDE ANY HARDWARE OR SOFTWARE FOR
CUSTOMER.


5.2.                            CONFIGURATION AND COMMUNICATIONS.  CUSTOMER IS
RESPONSIBLE FOR PROVIDING THE CONFIGURATION AND COMMUNICATIONS, IF APPLICABLE,
SET FORTH IN APPENDIX A TO SCHEDULE 1, AS SUCH APPENDIX MAY BE REVISED FROM TIME
TO TIME BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES, WHICH AGREEMENT SHALL NOT BE
UNREASONABLY WITHHELD BY CUSTOMER, IN CONNECTION WITH RELEASES BY MEDECISION OF
NEW PRODUCTS OR UPGRADES.


5.3.                            MARKETING.  CUSTOMER WILL ISSUE A MUTUALLY
AGREEABLE JOINT PRESS RELEASE WITH MEDECISION WITHIN THIRTY (30) DAYS OF THE
EFFECTIVE DATE AND PROVIDE SUITABLE QUOTES FROM APPROPRIATE CUSTOMER PERSONNEL. 
CUSTOMER WILL USE REASONABLE EFFORTS TO ARRANGE FOR APPROPRIATE PERSONNEL TO BE
AVAILABLE TO SERVE AS REFERENCES FOR THE PRODUCTS AND MEDECISION IN THE EVENT OF
AN INQUIRY FROM ANY MEMBER OF THE PRESS, ANY INDUSTRY ANALYSTS OR ANY POTENTIAL
CUSTOMER.


6.                                      ACCEPTANCE, WARRANTY AND DISCLAIMER.


6.1.                            WARRANTY AND ACCEPTANCE.  UNLESS OTHERWISE
NOTIFIED BY CUSTOMER, EACH PRODUCT WILL BE DEEMED ACCEPTED FOR PURPOSES OF
PAYMENT UPON DELIVERY TO CUSTOMER.  NOTWITHSTANDING THE FOREGOING, OR ANYTHING
TO THE CONTRARY, MEDECISION WARRANTS THAT, ON THE INITIAL PRODUCT DELIVERY, AND
FOR A PERIOD OF [***] THEREAFTER (THE “WARRANTY PERIOD”), THE PRODUCT WILL
SUBSTANTIALLY CONFORM IN ALL MATERIAL RESPECTS WITH ITS DOCUMENTATION.  CUSTOMER
MAY TEST EACH PRODUCT DURING THE WARRANTY PERIOD TO DETERMINE WHETHER IT
PERFORMS IN ACCORDANCE WITH ITS DOCUMENTATION.  CUSTOMER MAY NOTIFY MEDECISION
IN WRITING OF ITS INTENT TO RETURN ANY PRODUCT FOR NON-CONFORMANCE DURING THIS
PERIOD.  UPON RECEIPT OF THIS NOTICE, MEDECISION WILL HAVE A REASONABLE PERIOD
OF TIME TO CURE THE NON-CONFORMANCE.  IF MEDECISION IS UNABLE TO CURE THE
NON-CONFORMANCE WITHIN SUCH REASONABLE PERIOD OF TIME, CUSTOMER MAY RETURN THE
NON-CONFORMING PRODUCT, AND, UPON ANY SUCH RETURN, WILL IMMEDIATELY CEASE USING
SUCH PRODUCT.  THE LICENSE WILL BE CONSIDERED TERMINATED WITH REGARD TO THE
RETURNED PRODUCTS.  MEDECISION WILL PROMPTLY REFUND THE FULL AMOUNT OF THE
LICENSE FEES PAID, IF ANY, FOR RETURNED PRODUCTS.


6.2.                            WARRANTY OF OWNERSHIP.  MEDECISION WARRANTS THAT
IT IS THE OWNER OF THE MEDECISION PRODUCTS AND THAT IT HAS THE RIGHT AS A
DISTRIBUTOR TO GRANT THE LICENSEES TO THE THIRD PARTY PRODUCTS LICENSED ON A
SCHEDULE TO THIS AGREEMENT.


6.3.                            DISCLAIMER.  THE PRODUCTS WERE DEVELOPED AS
TOOLS TO BE USED AS AN ADJUNCT TO GOOD PROFESSIONAL JUDGMENT BY THE CUSTOMER’S
STAFF AND DO NOT REPLACE OR SUPERSEDE PROFESSIONAL JUDGMENT AND DISCRETION OR
THE USE OF PHYSICIANS AND PSYCHOLOGISTS TO MAKE DECISIONS REGARDING THE
PERFORMANCE OF THEIR PEERS.  THEREFORE, IT IS THE RESPONSIBILITY OF THE
CUSTOMER’S STAFF AND CONSULTANTS, USING THEIR PROFESSIONAL JUDGMENT, TO APPLY OR
NOT APPLY THE PRODUCTS DURING THE REVIEW OF INDIVIDUAL CASES.  THE CUSTOMER
AGREES THAT IT HAS THE LAST AND BEST OPPORTUNITY TO DETERMINE IF THE PRODUCTS
ARE CORRECT AND

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

4


--------------------------------------------------------------------------------



APPLICABLE IN THE REVIEW OF INDIVIDUAL CASES.  THE PRODUCTS ARE NOT AND ARE NOT
INTENDED TO BE MEDICAL DIAGNOSTIC TOOLS AND THE PRODUCTS ARE NOT INTENDED TO
ENABLE CUSTOMER TO ESTABLISH MEDICAL TREATMENT REGIMENS.  THE PRODUCTS ARE NOT
AND ARE NOT INTENDED TO BE A MEDICAL OPINION AND ARE NOT A SUBSTITUTE FOR
MEDICAL DIAGNOSIS, TREATMENT OR OTHER CARE RENDERED BY A LICENSED MEDICAL
PROFESSIONAL PRACTITIONER.  MEDECISION DOES NOT REPRESENT, WARRANT OR GUARANTEE
THE TRUTHFULNESS, ACCURACY, OR RELIABILITY OF ANY OF THE CONTENT.  MEDECISION
DOES NOT ENDORSE ANY SPECIFIC DISEASE MANAGEMENT INTERVENTIONS OR MEDICAL
MANAGEMENT GUIDELINES THAT MAY BE TRIGGERED BY USE OF THE HOSTED PRODUCTS. 
MEDECISION ACKNOWLEDGES THAT CUSTOMER’S RELIANCE ON CONTENT POSTED IN THE
PRODUCTS OR DOCUMENTATION AND THEIR FUNCTIONALITY IS AT CUSTOMER’S OWN RISK. 
EXCEPT AS SET FORTH IN THIS AGREEMENT, MEDECISION EXPRESSLY DISCLAIMS ANY OTHER
WARRANTIES, WITH RESPECT TO THE PRODUCTS, INCLUDING, WITHOUT LIMITATION, ALL
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


7.                                      LIMITATION OF LIABILITY.  EACH PARTY’S
LIABILITY FOR ANY CAUSE OF ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR OTHERWISE (WHETHER ARISING IN TORT, CONTRACT OR OTHERWISE) WILL BE
LIMITED TO [***]. UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR OTHERWISE, INCLUDING BUT NOT LIMITED TO,
LIABILITY FOR LOST PROFITS, BUSINESS INTERRUPTION OR LOSS OF BUSINESS.  THE
FOREGOING RESTRICTIONS SHALL NOT APPLY WITH RESPECT TO LIABILITY ARISING OR
RESULTING FROM, OR ATTRIBUTABLE TO, ANY OF THE FOLLOWING CIRCUMSTANCES:  (I) ANY
BREACH OR VIOLATION OF SECTION 4.1 (CONFIDENTIALITY); OR (II) CLAIMS THAT ARE
THE SUBJECT OF THE INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 8.


8.                                      INDEMNITIES.


8.1.                            INDEMNIFICATION BY MEDECISION.  MEDECISION SHALL
BE SOLELY FINANCIALLY RESPONSIBLE FOR AND SHALL DEFEND INDEMNIFY AND HOLD
HARMLESS CUSTOMER, ITS AFFILIATES, ITS AND THEIR DIRECTORS, OFFICERS, ATTORNEYS,
AGENTS, EMPLOYEES AND REPRESENTATIVES (COLLECTIVELY, THE “INDEMNITEES”) FROM AND
AGAINST ANY CLAIMS MADE BY THE INDEMNITEES OR THIRD PARTIES WHICH ARE
ATTRIBUTABLE TO OR ARISING FROM:  (I) ANY BREACH OR ALLEGED BREACH OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 6 (ACCEPTANCE, WARRANTY AND
DISCLAIMER); (II) ANY FRAUDULENT, INTENTIONAL OR GROSSLY NEGLIGENT ACTIONS OR
OMISSIONS COMMITTED BY MEDECISION OR ITS CONTRACTORS DURING OR IN CONNECTION
WITH THE PERFORMANCE UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY
INJURY TO PROPERTY, PERSONAL INJURY OR DEATH; (III) ANY VIOLATION OF ANY
CONFIDENTIALITY OR SECURITY OBLIGATIONS OF MEDECISION; (IV) THE VIOLATION OF ANY
STATE, FEDERAL OR LOCAL LAW BY MEDECISION, (V) A CLAIM THAT ANY MATERIALS
PROVIDED BY MEDECISION OR ANY PORTION THEREOF OR THEIR USE, ARE DERIVED FROM OR
INFRINGE UPON ANY PATENT, COPYRIGHT, TRADE SECRET OR OTHER PROPERTY RIGHT OF ANY
THIRD PARTY OR ARE SUBJECT TO ANY INTEREST, PROPRIETARY OR OTHERWISE; OR (VI)
ANY COMPENSATION, FEES, SALARY, BONUSES, MANDATORY OR FRINGE EMPLOYEE BENEFITS,
SOCIAL SECURITY, TAXES OR OTHER WITHHOLDINGS WHICH ARE ALLEGED TO BE OWED IN
RESPECT OF ANY PERSONNEL OR CONTRACTORS OF MEDECISION; AND MEDECISION AGREES TO
PROMPTLY PAY AND FULLY SATISFY ANY AND ALL LOSSES, JUDGMENTS OR EXPENSES
INCURRED OR SUSTAINED, OR REASONABLY LIKELY TO BE INCURRED OR SUSTAINED, BY THE
CUSTOMER OR ANY AFFILIATE AS A RESULT OF ANY CLAIMS OF THE TYPES DESCRIBED IN
THE FOREGOING CLAUSES OF THIS SECTION 8.1.


8.2.                            INDEMNIFICATION BY CUSTOMER.  CUSTOMER SHALL BE
SOLELY FINANCIALLY RESPONSIBLE FOR AND SHALL DEFEND INDEMNIFY AND HOLD HARMLESS
MEDECISION, AND ITS DIRECTORS, OFFICERS, ATTORNEYS, AGENTS, EMPLOYEES AND
REPRESENTATIVES (COLLECTIVELY, THE “MEDECISION INDEMNITIES”) FROM AND AGAINST
ANY CLAIMS MADE BY THE MEDECISION INDEMNITIES OR THIRD PARTIES WHICH ARE
ATTRIBUTABLE TO OR ARISING

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

5


--------------------------------------------------------------------------------



FROM:  (I) ANY FRAUDULENT, INTENTIONAL OR GROSSLY NEGLIGENT ACTIONS OR OMISSIONS
COMMITTED BY CUSTOMER, ITS AFFILIATES, OUTSOURCERS OR ITS CONTRACTORS DURING OR
IN CONNECTION WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY INJURY TO
PROPERTY, PERSONAL INJURY OR DEATH; (II) THE VIOLATION OF ANY STATE, FEDERAL OR
LOCAL LAW BY CUSTOMER, (III) A CLAIM THAT ANY MATERIALS PROVIDED BY CUSTOMER OR
ANY PORTION THEREOF OR THEIR USE ARE DERIVED FROM OR INFRINGE UPON ANY PATENT,
COPYRIGHT, TRADE SECRET OR OTHER PROPERTY RIGHT OF ANY THIRD PARTY OR ARE
SUBJECT TO ANY INTEREST, PROPRIETARY OR OTHERWISE; AND CUSTOMER AGREES TO
PROMPTLY PAY AND FULLY SATISFY ANY AND ALL LOSSES, JUDGMENTS OR EXPENSES
INCURRED OR SUSTAINED, OR REASONABLY LIKELY TO BE INCURRED OR SUSTAINED, BY
MEDECISION AS A RESULT OF ANY CLAIMS OF THE TYPES DESCRIBED IN THE FOREGOING
CLAUSES OF THIS SECTION 8.2.


8.3.                            INDEMNIFICATION PROCEDURES.  IF THE INDEMNIFIED
PARTY BECOMES AWARE OF A CLAIM THAT MAY REQUIRE INDEMNIFICATION, THE INDEMNIFIED
PARTY WILL PROMPTLY NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE CLAIM AND
PROVIDE THE INDEMNIFYING PARTY WITH REASONABLE ASSISTANCE AND INFORMATION
NECESSARY TO DEFEND AND SETTLE THE CLAIMS.  THE INDEMNIFIED PARTY’S COUNSEL WILL
HAVE THE RIGHT TO PARTICIPATE IN THE DEFENSE AND SETTLEMENT OF THE CLAIM, AT THE
INDEMNIFIED PARTY’S OWN EXPENSE, BUT THE INDEMNIFYING PARTY WILL HAVE THE SOLE
RIGHT TO CONDUCT THE DEFENSE OF ANY SUCH CLAIM OR ACTION AND ALL NEGOTIATIONS
FOR ITS COMPROMISE OR SETTLEMENT; PROVIDED THAT THE INDEMNIFYING PARTY SHALL NOT
ENTER INTO ANY COMPROMISE OR SETTLEMENT THAT SHALL HAVE THE EFFECT OF CREATING
ANY LIABILITY OR OBLIGATION (WHETHER LEGAL OR EQUITABLE) ON THE INDEMNIFIED
PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, AND NO SUCH
COMPROMISE OR SETTLEMENT IS AUTHORIZED UNLESS THE INDEMNIFIED PARTY IS PROVIDED
WITH A COMPLETE RELEASE OF LIABILITY UNDER SUCH COMPROMISE OR SETTLEMENT.  IF
THE INDEMNIFYING PARTY FAILS TO IMMEDIATELY BEGIN THE DEFENSE OF SUCH CLAIM OR
ACTION AFTER RECEIVING NOTICE OF ANY SUCH PROCEEDING, THE INDEMNIFIED PARTY MAY
RETAIN COUNSEL AND UNDERTAKE THE DEFENSE, COMPROMISE, OR SETTLEMENT OF SUCH
CLAIM OR ACTION, ALL AT THE EXPENSE OF THE INDEMNIFYING PARTY.


9.                                      INSURANCE.  MEDECISION SHALL AT ALL
TIMES DURING THE TERM OF THIS AGREEMENT CARRY AND MAINTAIN IN FULL FORCE AND
EFFECT THE FOLLOWING INSURANCE, AT ITS SOLE COST AND EXPENSE:

(A)                                  COMMERCIAL GENERAL LIABILITY INSURANCE. 
MEDECISION SHALL MAINTAIN COMMERCIAL GENERAL LIABILITY INSURANCE, INCLUDING
PREMISES LIABILITY, PRODUCTS LIABILITY (IF PRODUCTS ARE BEING PROVIDED),
COMPLETED OPERATIONS COVERAGE (IF SERVICES ARE BEING PROVIDED), AND CONTRACTUAL
LIABILITY INSURANCE, WITH LIMITS OF NOT LESS THAN [***] ($[***]) PER OCCURRENCE
AND [***] ($[***]) ANNUAL AGGREGATE, FOR BODILY INJURY (INCLUDING DEATH) AND
PROPERTY DAMAGE, COVERING ALL OF MEDECISION’S OPERATIONS UNDER THIS AGREEMENT. 
SAID INSURANCE SHALL BE ON AN “OCCURRENCE” FORM.

(B)                                 AUTOMOBILE LIABILITY INSURANCE.  MEDECISION
SHALL MAINTAIN AUTOMOBILE LIABILITY INSURANCE (IF PERFORMING ANY ACTIVITIES ON
THE PREMISES OF THE CUSTOMER OR ANY RELATED PARTY), WITH MINIMUM LIMITS OF NOT
LESS THAN [***] ($[***]) PER OCCURRENCE, COMBINED SINGLE LIMIT, FOR BODILY
INJURY AND PROPERTY DAMAGE, COVERING OWNED, NON-OWNED AND HIRED VEHICLES.

(C)                                  WORKERS COMPENSATION AND EMPLOYERS
LIABILITY.  IF MEDECISION IS AN EMPLOYER OF ONE OR MORE EMPLOYEES, WORKERS
COMPENSATION AND EMPLOYERS LIABILITY COVERAGE WITH MINIMUM LIMITS OF:

Workers Compensation:

Statutory limits as required by law

 

 

Employers Liability:

 

Bodily Injury by accident

$[***] each accident

Bodily Injury by disease

$[***] each employee

Bodily Injury by disease

$[***] policy limit

 

 

 

(D)                                 PROFESSIONAL (ERRORS AND OMISSIONS)
LIABILITY.  IF THE SERVICES PROVIDED INCLUDE COMPUTER HARDWARE OR SOFTWARE
MODIFICATIONS TO THE SYSTEMS OF THE CUSTOMER OR ANY RELATED PARTY, THEN
MEDECISION SHALL MAINTAIN ERRORS & OMISSIONS

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL WHICH HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

6


--------------------------------------------------------------------------------


LIABILITY COVERAGE WITH MINIMUM LIMITS OF [***] ($[***]) PER OCCURRENCE, [***]
($[***]) ANNUAL AGGREGATE.  SUCH COVERAGE SHALL BE MAINTAINED FOR A PERIOD OF
NOT LESS THAN [***] AFTER THE EXPIRATION OR TERMINATION OF THIS AGREEMENT.

If, in any of the foregoing cases, MEDecision has procured a claims-made based
policy (or policies) and such policy (or policies) are cancelled or not renewed,
MEDecision agrees to exercise any option contained in said policy (or policies)
to extend the reporting period to the maximum period permitted; provided,
however, that MEDecision need not exercise such option if the superseding
insurer will accept all prior claims.

(E)                                  TYPES OF INSURANCE CARRIERS.  EACH OF
MEDECISION’S INSURANCE POLICIES SHALL:  (I) BE ISSUED BY COMPANIES THAT ARE
ADMITTED INSURERS IN THE JURISDICTION IN WHICH THE SERVICES OR DELIVERABLES ARE
BEING PROVIDED, (II) BE ISSUED BY COMPANIES THAT HAVE AN A. M. BEST RATING OF
NOT LESS THAN “A-”, AND ARE IN A SIZE CATEGORY WHICH IS NOT LOWER THAN “VIII”;
(II) BE PRIMARY AND NONCONTRIBUTORY WITH ANY OF THE CUSTOMER’S INSURANCE; (III)
NAME THE CUSTOMER AS AN ADDITIONAL INSURED (EXCEPT WORKERS COMPENSATION,
EMPLOYERS LIABILITY AND ERRORS AND OMISSIONS COVERAGE’S);  (IV) COVER EACH OF
MEDECISION’S CONTRACTORS AND SUBCONTRACTORS ENGAGED IN THE PERFORMANCE OF ANY
SERVICES HEREUNDER TO THE SAME EXTENT REQUIRED OF MEDECISION, AND (V) NOT BE
CANCELLED OR NON-RENEWED EXCEPT AFTER AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE TO PACIFICARE.  MEDECISION SHALL PROVIDE TO CUSTOMER CERTIFICATES ON
ACORD FORM 25 (OR ITS EQUIVALENT) EVIDENCING ALL INSURANCE AND ENDORSEMENTS
REQUIRED BY THIS SECTION.

Notwithstanding any other provision of this Agreement, failure to provide the
coverage’s provided for herein, or the certificates of insurance, shall be
grounds for immediate termination of this Agreement.

(F)                                    NO LIMITATION ON LIABILITY.  NONE OF THE
FOREGOING REQUIREMENTS AS TO THE TYPE AND LIMITS OF INSURANCE TO BE MAINTAINED
BY MEDECISION ARE INTENDED TO AND SHALL NOT IN ANY MANNER LIMIT OR QUALIFY THE
LIABILITIES AND OBLIGATIONS FOR WHICH MEDECISION IS RESPONSIBLE UNDER THIS
AGREEMENT, ANY STATEMENT OF WORK OR BY LAW.


10.                               NONCOMPETITION.  IN THE EVENT THAT CUSTOMER
DEVELOPS OR MARKETS A PRODUCT OR SERVICE FOR THE BENEFIT OF ANY THIRD PARTY
(OTHER THAN ITS AFFILIATES) THAT COMPETES WITH ANY MEDECISION PRODUCT, THEN THE
FOLLOWING RESTRICTIONS SHALL APPLY: (I) [***], AND (II) [***].


11.                               TERM AND TERMINATION.


11.1.                     TERM.  THIS AGREEMENT COMMENCES ON THE EFFECTIVE DATE
AND WILL CONTINUE UNLESS AND UNTIL TERMINATED IN ACCORDANCE WITH THIS ARTICLE
11.


11.2.                     TERMINATION BY MEDECISION FOR BREACH.  MEDECISION MAY
TERMINATE THIS AGREEMENT OR ANY LICENSE TO A PRODUCT BY GIVING WRITTEN NOTICE TO
CUSTOMER, IF THE CUSTOMER FAILS TO REMEDY ANY OF THE FOLLOWING BREACHES OF THIS
AGREEMENT WITHIN THIRTY (30) DAYS AFTER ITS RECEIPT OF NOTICE OF BREACH AND
INTENT TO TERMINATE:  (I) CUSTOMER FAILS TO PAY MEDECISION WHEN DUE ANY
UNDISPUTED LICENSEE FEES UNDER THIS AGREEMENT (IN WHICH CASE MEDECISION MAY
TERMINATE THE APPLICABLE LICENSES), (II) CUSTOMER FAILS OR IS UNABLE TO COMPLY
WITH THE OBLIGATIONS UNDER ARTICLE 4, OR (III) CUSTOMER ATTEMPTS TO ASSIGN THIS
AGREEMENT TO A VENDOR COMPETITOR IN VIOLATION OF SECTION 12.6.  IF MEDECISION
TERMINATES THE LICENSE FOR ANY PRODUCT UNDER THIS SECTION 11.2, PACIFICARE SHALL
HAVE A REASONABLE PERIOD OF TIME, NOT TO EXCEED [***] FROM THE RECEIPT OF
MEDECISION’S NOTICE OF TERMINATION TO MIGRATE FROM THE PRODUCT TO THE SOFTWARE
OF ANOTHER VENDOR.  DURING THIS MIGRATION PERIOD, CUSTOMER MAY CONTINUE USING
THE PRODUCTS SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND CUSTOMER
WILL CONTINUE TO PAY ANY RECURRING LICENSE AND SUPPORT FEES.  FOR THE AVOIDANCE
OF DOUBT, IN NO EVENT MAY ANY PROVISION OF THIS SECTION 11.2 BE INTERPRETED TO
ALLOW ANY MEDECISION COMPETITOR TO HAVE ACCESS TO THE PRODUCTS WITHOUT THE PRIOR
WRITTEN CONSENT OF MEDECISION.

--------------------------------------------------------------------------------


*** CONFIDENTIAL MATERIAL WHICH HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

7


--------------------------------------------------------------------------------



11.3.                     TERMINATION BY CUSTOMER.  CUSTOMER MAY TERMINATE THIS
AGREEMENT, IN WHOLE OR IN PART, OR WITH RESPECT TO ANY PRODUCT, AT ANY TIME WITH
OR WITHOUT CAUSE, WITHOUT PENALTY, AND, EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT, WITHOUT ADDITIONAL CONSIDERATION AND FOR THE CONVENIENCE OF THE
CUSTOMER THIRTY (30) DAYS AFTER CUSTOMER HAS GIVEN MEDECISION NOTICE OF SUCH
TERMINATION.


11.4.                     EFFECT OF TERMINATION.  EXCEPT AS OTHERWISE SET FORTH
HEREIN, ON TERMINATION OF THIS AGREEMENT OR TERMINATION OR EXPIRATION OF ANY
LICENSE TO ANY PRODUCT, THE FOLLOWING WILL OCCUR:

(A)                                  ALL RIGHTS GRANTED TO THE AFFECTED
PRODUCT(S) AND ALL LICENSE, SUPPORT AND OTHER FEES ASSOCIATED WITH THE AFFECTED
PRODUCT(S) WILL IMMEDIATELY TERMINATE.  CUSTOMER MUST DEINSTALL AND RETURN TO
MEDECISION THE AFFECTED PRODUCT(S) AND CUSTOMIZATIONS AND ENHANCEMENTS; PROVIDED
THAT IN SUCH EVENT MEDECISION GRANTS TO CUSTOMER AND ITS AFFILIATES A NON­
EXCLUSIVE, FULLY-PAID, ROYALTY-FREE, LIMITED LICENSE FOR READ-ONLY COPIES OF THE
PRODUCTS AND CUSTOMIZATIONS AND ENHANCEMENTS FOR CUSTOMER’S AND ITS AFFILIATES’
INTERNAL USE SOLELY FOR LITIGATION, APPEAL AND QUALITY MANAGEMENT DEFENSE
PURPOSES AND CUSTOMER AND ITS AFFILIATES, PURSUANT TO SUCH LICENSE, MAY RETAIN
COPIES OF THE PRODUCTS AND CUSTOMIZATIONS AND ENHANCEMENTS.  MEDECISION WILL
RETURN TO CUSTOMER OR DESTROY ALL PROTECTED HEALTH INFORMATION (AS DEFINED IN
THE BUSINESS ASSOCIATE ADDENDUM), IN WHATEVER FORM OR MEDIUM (INCLUDING IN ANY
ELECTRONIC MEDIUM UNDER MEDECISION’S CUSTODY OR CONTROL), THAT MEDECISION
CREATED OR RECEIVED FOR OR FROM CUSTOMER, INCLUDING ALL COPIES OF AND ANY DATA
OR COMPILATIONS DERIVED FROM AND ALLOWING IDENTIFICATION OF ANY INDIVIDUAL WHO
IS A SUBJECT OF THE PROTECTED HEALTH INFORMATION.  EACH PARTY WILL RETURN THE
CONFIDENTIAL INFORMATION OF THE OTHER PARTY.

(B)                                 ALL RIGHTS AND OBLIGATIONS GRANTED UNDER
SECTIONS 1.2, 3 (ONLY WITH RESPECT TO ANY AMOUNTS OWED PRIOR TO TERMINATION), 4,
6,7,8,9,10,11,12 AND 13 WILL SURVIVE.

(C)                                  TERMINATION WILL NOT AFFECT ANY CLAIM,
LIABILITY OR RIGHT OF CUSTOMER OR MEDECISION ARISING PRIOR TO THE TERMINATION.


11.5.                     TERMINATION AND BANKRUPTCY.  ANY RIGHTS AND LICENSES
GRANTED UNDER OR PURSUANT TO THIS AGREEMENT ARE, AND SHALL OTHERWISE BY DEEMED
TO BE, FOR THE PURPOSES OF SECTION 365(N) OF TITLE 11, U.S. CODE (THE
“BANKRUPTCY CODE”), LICENSES AND RIGHTS TO “INTELLECTUAL PROPERTY” AS DEFINED
UNDER SECTION 101 OF THE BANKRUPTCY CODE.  THE PARTIES AGREE THAT THE CUSTOMER,
AS LICENSEE OF SUCH RIGHTS, SHALL RETAIN AND MAY FULLY EXERCISE ALL OF ITS
RIGHTS AND ELECTIONS UNDER THE BANKRUPTCY CODE.  THE PARTIES FURTHER AGREE THAT
THE OCCURRENCE OF ANY BANKRUPTCY EVENT SHALL NOT, AND SHALL NOT BE DEEMED OR
CONSTRUED TO IN ANY WAY RESTRICT OR IMPAIR THE CUSTOMER’S RIGHT TO TERMINATE
THIS AGREEMENT PURSUANT TO SECTION 11.3, ABOVE.


11.6.                     TRANSITION ASSISTANCE FOLLOWING TERMINATION OR
EXPIRATION OF AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN
CONNECTION WITH THE EXPIRATION OR TERMINATION OF THIS AGREEMENT, AND IF
REQUESTED IN WRITING BY THE CUSTOMER PRIOR TO THE APPLICABLE EXPIRATION DATE OR
DATE OF TERMINATION, MEDECISION WILL PROVIDE TRANSITION ASSISTANCE SERVICES, THE
NATURE AND EXTENT OF WHICH WILL BE DETERMINED BY THE CUSTOMER AND APPROVED BY
MEDECISION, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED.  THE
PARTIES WILL ENTER INTO A STATEMENT OF WORK UNDER THE MSA FOR SUCH SERVICES AND
CUSTOMER WILL PAY VENDOR FOR SUCH SERVICES AT THE HOURLY RATES SET FORTH IN THE
MSA AND SHALL REIMBURSE MEDECISION’S TRAVEL AND INCIDENTAL EXPENSES IN
ACCORDANCE WITH THE TRAVEL POLICY SET FORTH IN EXHIBIT D TO THE MSA.


12.                               GENERAL.


12.1.                     INDEPENDENT PARTIES.  NEITHER CUSTOMER NOR MEDECISION
IS A LEGAL REPRESENTATIVE OR AGENT OF THE OTHER OR IS LEGALLY A PARTNER OF THE
OTHER.


12.2.                     ENTIRETY.  THIS AGREEMENT, THE MSA, THE ESCROW
AGREEMENT AND THE BUSINESS ASSOCIATE ADDENDUM, REPRESENT THE ENTIRE AGREEMENT OF
THE PARTIES REGARDING THE SUBJECT MATTER HEREOF, SUPERSEDING ALL OTHER
AGREEMENTS.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AGREEMENT BY FACSIMILE
OF ANY OTHER RELIABLE MEANS WILL BE DEEMED TO BE AS EFFECTIVE FOR ALL PURPOSES
AS DELIVERY OF THE MANUALLY EXECUTED COUNTERPART.  THIS AGREEMENT MAY NOT BE
AMENDED EXCEPT IN WRITING SIGNED BY BOTH PARTIES.  NO WAIVER OF RIGHTS

8


--------------------------------------------------------------------------------



BY EITHER PARTY MAY BE IMPLIED FROM ANY ACTIONS OR FAILURES TO ENFORCE RIGHTS
UNDER THIS AGREEMENT.


12.3.                     SEVERABILITY.  EACH OF THE PROVISIONS OF THIS
AGREEMENT IS SEVERABLE FROM ALL OF THE OTHER PROVISIONS.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION WILL NOT AFFECT OR IMPAIR THE REMAINING
PROVISIONS, WHICH WILL CONTINUE IN FULL FORCE AND EFFECT.


12.4.                     RESTRICTED RIGHTS LEGEND - U.S. GOVERNMENT.  THE
PRODUCTS ACQUIRED BY THE UNITED STATES OF AMERICA, ITS AGENCIES AND/OR
INSTRUMENTALITIES ARE AND WILL BE PROVIDED WITH RESTRICTED RIGHTS FOR SOFTWARE
DEVELOPED AT PRIVATE EXPENSE.  USE, DUPLICATION OR DISCLOSURE BY THE U.S.
GOVERNMENT IS SUBJECT TO THE RESTRICTIONS SET FORTH IN SUBPARAGRAPH (C)(1)(II)
OF THE RIGHTS IN TECHNICAL DATA AND COMPUTER SOFTWARE CLAUSE AT 48 C.F.R.
252.227 OR DFAR 52.227, AS APPLICABLE.


12.5.                     EXPORT.  CUSTOMER WILL NOT EXPORT THE PRODUCTS IN
VIOLATION OF THE EXPORT LAWS OF THE UNITED STATES OR OF ANY OTHER COUNTRY.


12.6.                     ASSIGNMENT.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 12.6, NEITHER PARTY SHALL ASSIGN OR OTHERWISE TRANSFER THIS AGREEMENT
(WHETHER BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED AND
ANY ATTEMPT TO DO SO SHALL BE VOID AND OF NO FORCE OR EFFECT FOR ANY PURPOSE
WHATSOEVER AND SHALL CONSTITUTE A BREACH OF THIS AGREEMENT.  NOTWITHSTANDING THE
ABOVE, (I) CUSTOMER MAY ASSIGN THIS AGREEMENT TO AN AFFILIATE OR IN THE CASE OF
A MERGER OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE STOCK OR ASSETS OF CUSTOMER
PROVIDED THAT THE ASSIGNEE AGREES TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND ALSO PROVIDED THAT THE ENTITY IS NOT A MEDECISION
COMPETITOR, AND (II) MEDECISION MAY ASSIGN THIS AGREEMENT IN THE CASE OF A
MERGER OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE STOCK OR ASSETS OF THE
BUSINESS UNIT RESPONSIBLE FOR THE PRODUCTS PROVIDED THAT THE ASSIGNEE AGREES TO
BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND ALSO PROVIDED
THAT THE ENTITY IS NOT A PACIFICARE COMPETITOR.


12.7.                     FORCE MAJEURE.  NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY DELAY OR FAILURE TO PERFORM DUE TO CAUSES BEYOND ITS REASONABLE
CONTROL; PROVIDED THE NON-PERFORMING PARTY IS WITHOUT FAULT IN CAUSING SUCH
DEFAULT OR DELAY, AND SUCH DEFAULT OR DELAY COULD NOT HAVE BEEN PREVENTED BY
REASONABLE PRECAUTIONS AND CAN NOT REASONABLY BE CIRCUMVENTED BY THE
NON-PERFORMING PARTY THROUGH THE USE OF ALTERNATE SOURCES, WORKAROUND PLANS OR
OTHER MEANS.  IN SUCH EVENT PERFORMANCE TIMES SHALL BE CONSIDERED EXTENDED FOR A
PERIOD OF TIME EQUIVALENT TO THE TIME LOST BECAUSE OF ANY SUCH DELAY AS LONG THE
NON-PERFORMING PARTY CONTINUES TO USE ITS BEST EFFORTS TO RECOMMENCE PERFORMANCE
OR OBSERVANCE WHENEVER AND TO WHATEVER EXTENT POSSIBLE WITHOUT DELAY.


12.8.                     GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY THE
LAWS OF CALIFORNIA WITHOUT REGARD FOR ITS CHOICE OF LAW PROVISIONS.


12.9.                     NOTICE.  ALL NOTICES MUST BE IN WRITING TO THE ADDRESS
SHOWN ON PAGE 1 OF THIS AGREEMENT AND WILL BE EFFECTIVE ON THE DATE RECEIVED.


12.10.              ESCROW.  MEDECISION, CUSTOMER AND DSI TECHNOLOGY ESCROW
SERVICES ARE PARTIES TO THAT CERTAIN PREFERRED ESCROW AGREEMENT EFFECTIVE AS OF
APRIL 4, 2000 (THE “ESCROW AGREEMENT”), A COPY OF WHICH IS ATTACHED AS EXHIBIT
D.  WITHIN NINETY (90) DAYS OF THE EFFECTIVE DATE, THE PARTIES AGREE TO ENTER
INTO AN AMENDMENT OF SUCH ESCROW AGREEMENT, SUBSTANTIALLY IN THE FORM ATTACHED
HERETO IN EXHIBIT D.


12.11.              [***].

[***]


12.12.              [***].

[***]


13.                               DEFINITIONS.


13.1.                     AFFILIATE SHALL MEAN CORPORATIONS, PARTNERSHIPS OR
OTHER ENTITIES THAT DIRECTLY OR

--------------------------------------------------------------------------------


*** CONFIDENTIAL MATERIAL WHICH HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

9


--------------------------------------------------------------------------------



INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROL, ARE CONTROLLED BY, OR
ARE UNDER COMMON CONTROL WITH CUSTOMER AS OF THE EFFECTIVE DATE AND INCLUDES ANY
OTHER ENTITY THAT, AFTER THE EFFECTIVE DATE, DIRECTLY OR INDIRECTLY THROUGH ONE
OR MORE INTERMEDIARIES, CONTROL, ARE CONTROLLED BY, OR ARE UNDER COMMON CONTROL
WITH CUSTOMER, PROVIDED THAT S (I) CUSTOMER IS LIABLE FOR ALL ACTS AND OMISSIONS
OF SUCH ENTITIES THAT WOULD CONSTITUTE A BREACH OF THIS AGREEMENT IF SUCH ACTS
OR OMISSIONS HAD BEEN PERFORMED BY CUSTOMER, AND (II) THAT NO SUCH ENTITY IS A
MEDECISION COMPETITOR.  THE TERM “CONTROL” (INCLUDING, WITH ITS CORRELATIVE
MEANINGS, “CONTROLLED BY” AND “UNDER COMMON CONTROL WITH”) MEANS POSSESSION,
DIRECTLY OR INDIRECTLY, OF POWER TO DIRECT OR CAUSE THE DIRECTION OF MANAGEMENT
OR POLICIES (WHETHER THROUGH OWNERSHIP OF SECURITIES OR PARTNERSHIP OR OTHER
OWNERSHIP INTEREST, BY CONTRACT OR OTHERWISE).  AFFILIATES AS OF THE EFFECTIVE
DATE ARE LISTED IN APPENDIX B (THE “CURRENT AFFILIATES”).


13.2.                     CLAIM MEANS ANY CLAIM, LEGAL OR EQUITABLE CAUSE OF
ACTION, SUIT, LITIGATION, PROCEEDING (INCLUDING A REGULATORY OR ADMINISTRATIVE
PROCEEDING), GRIEVANCE, COMPLAINT, DEMAND, CHARGE, INVESTIGATION, AUDIT,
ARBITRATION, MEDIATION OR OTHER PROCESS FOR SETTLING DISPUTES OR DISAGREEMENTS,
INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING PROCESSES OR PROCEDURES IN
WHICH INJUNCTIVE OR EQUITABLE RELIEF IS SOUGHT.


13.3.                     CUSTOMIZATIONS AND ENHANCEMENTS MEANS ANY
CUSTOMIZATION OR ENHANCEMENT OR OTHER DERIVATIVE WORK MADE TO THE MEDECISION
PRODUCTS UNDER A STATEMENT OF WORK OR OTHERWISE PURSUANT TO THE MSA (I.E., THE
CREATION OF OR MODIFICATION TO ANY MEDECISION PRODUCT SOURCE CODE, SOURCE HELP
FILES AND/OR SOURCE CLINICAL CONTENT).  CUSTOMIZATIONS AND ENHANCEMENTS INCLUDE
ALL PRIOR CUSTOMIZATIONS.


13.4.                     DOCUMENTATION MEANS THE USER MANUALS AND OPERATIONS
MANUALS THAT ACCOMPANY A PRODUCT, AS WELL AS UPDATES OF SUCH MANUALS, INCLUDING
IN ELECTRONIC FORMAT AND OTHER DOCUMENTS PUBLISHED BY MEDECISION PERTAINING TO
THE CURRENT VERSIONS OF THE PRODUCTS OR PORTIONS THEREOF (INCLUDING SALES
LITERATURE), AS SUCH PUBLISHED DOCUMENTS MAY BE UPDATED FROM TIME TO TIME;
PROVIDED THAT IN NO EVENT WILL DOCUMENTATION INCLUDE ANY DESCRIPTIONS OF PRODUCT
PLANS, FUTURE VERSIONS OF PRODUCTS, PRODUCTS NOT YET RELEASED, FUTURE COMPANY
PLANS AND FUTURE INDUSTRY DIRECTIONS.


13.5.                     ERROR MEANS A FAILURE OF THE PRODUCTS TO SUBSTANTIALLY
CONFORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE DOCUMENTATION AND A FAILURE
OF THE CUSTOMIZATIONS TO SUBSTANTIALLY CONFORM IN ALL MATERIAL RESPECTS WITH THE
SPECIFICATIONS.


13.6.                     EXPENSE MEANS ANY AND ALL COSTS, EXPENSES, AND FEES,
INCLUDING COSTS OF SETTLEMENT, ATTORNEYS’ FEES, ACCOUNTING FEES, AND EXPERT
COSTS AND FEES INCURRED OR REASONABLY LIKELY TO BE INCURRED IN CONNECTION WITH
CLAIMS WHICH ARE THE SUBJECT OF INDEMNIFICATION UNDER THIS AGREEMENT OR LOSSES
OR JUDGMENTS ARISING FROM SUCH CLAIMS.


13.7.                     HARDWARE MEANS EQUIPMENT, HARDWARE CONFIGURATION,
AUDIT CONTROLS, BACK-UP PLANS, NETWORK MANAGEMENT AND OPERATING METHODS
NECESSARY TO INSTALL AND USE THE PRODUCTS.


13.8.                     HIPAA MEANS THE HEALTH INSURANCE PORTABILITY AND
ACCOUNTABILITY ACT OF 1996.


13.9.                     JUDGMENT MEANS ANY JUDGMENT, WRIT, ORDER, INJUNCTION,
AWARD OR DECREE OF OR BY ANY COURT, JUDGMENT, JUSTICE OR MAGISTRATE, INCLUDING
ANY BANKRUPTCY COURT OR JUDGE AND ANY ORDER OF OR BY ANY GOVERNMENTAL AUTHORITY.


13.10.              LOSS MEANS AND INCLUDES ANY LOSS, ASSESSMENT, FINE, PENALTY,
DEFICIENCY, INTEREST, PAYMENT, EXPENSE (INCLUDING LEGAL FEES), COST, DEBT,
INDEBTEDNESS, LIABILITY, LIEN, JUDGMENT OR DAMAGES WHICH IS SUSTAINED, INCURRED
OR ACCRUED.


13.11.              MEDECISION COMPETITOR MEANS AN ENTITY THAT IS A COMPETITOR
OF MEDECISION AS LISTED IN APPENDIX C, AS SUCH LIST MAY BE AMENDED FROM TIME TO
TIME BY MEDECISION AND UPON APPROVAL OF SUCH AMENDMENT BY CUSTOMER, SUCH
APPROVAL TO NOT BE UNREASONABLY WITHHELD.


13.12.              MEDECISION PRODUCT MEANS A MEDECISION PRODUCT IDENTIFIED ON
A SCHEDULE ENTERED INTO BY THE PARTIES DURING THE TERM OF THIS AGREEMENT,
INCLUDING ALL ASSOCIATED DOCUMENTATION.


13.13.              MEMBERS/LIVES MEANS PRIMARY MEMBERS, SUBSCRIBERS OR ELIGIBLE
DEPENDENTS COVERED UNDER (I) CUSTOMER’S OR ITS AFFILIATES’ MEDICAL PLAN(S) IN
WHICH MEDECISION’S PRODUCTS(S) IS BEING UTILIZED TO

10


--------------------------------------------------------------------------------



PROCESS SUCH MEMBERS’, SUBSCRIBERS’ OR ELIGIBLE DEPENDENTS’ DATA OR (II) A THIRD
PARTY MEDICAL PLAN, BUT FOR WHOM CUSTOMER PROVIDES SERVICES AND IN WHICH
MEDECISION’S PRODUCT(S) IS BEING UTILIZED TO PROCESS SUCH MEMBERS’, SUBSCRIBERS’
OR ELIGIBLE DEPENDENTS’ DATA.


13.14.              OUTSOURCER MEANS A THIRD PARTY THAT HAS ENTERED INTO AN
AGREEMENT WITH CUSTOMER FOR THE PROVISION OF INFORMATION TECHNOLOGY, DATA
PROCESSING AND/OR OTHER RELATED SERVICES.


13.15.              PACIFICARE COMPETITOR MEANS AN ENTITY THAT IS A COMPETITOR
OF CUSTOMER AS SET FORT IN APPENDIX C, AS SUCH LIST MAY BE AMENDED FROM TIME TO
TIME BY CUSTOMER AND UPON APPROVAL OF SUCH AMENDMENT BY MEDECISION, SUCH
APPROVAL TO NOT BE UNREASONABLY WITHHELD.


13.16.              PRIOR CUSTOMIZATIONS MEAN ALL CUSTOMIZATIONS AND
ENHANCEMENTS AND OTHER DERIVATIVE WORKS TO THE PRODUCTS DEVELOPED PURSUANT TO
THE AGREEMENT FOR PRODUCTS AND SERVICES, PREVIOUSLY ENTERED INTO BY THE PARTIES
AS OF FEBRUARY 1, 1998.


13.17.              PRODUCTS MEAN COLLECTIVELY THE MEDECISION PRODUCTS, THE
THIRD PARTY PRODUCTS AND ANY UPGRADES THAT MEDECISION MAY PROVIDE TO CUSTOMER AS
PART OF THE SUPPORT SERVICES DESCRIBED IN SECTION 2.


13.18.              SOFTWARE MEANS OPERATING SYSTEM SOFTWARE, DATABASES,
COMMUNICATION LINES, UTILITY PROGRAMS AND ALL OTHER ITEMS NECESSARY FOR THE
PROPER OPERATION OF CUSTOMER’S INFORMATION SYSTEMS AND SOFTWARE APPLICATIONS
NECESSARY TO INSTALL AND USE THE PRODUCTS AND RECEIVE SUPPORT SERVICES.


13.19.              SPECIFICATION MEANS ANY SPECIFICATIONS FOR A CUSTOMIZATION
SET FORTH ON THE APPLICABLE STATEMENT OF WORK TO THE MSA IN WHICH THE
CUSTOMIZATION IS DEVELOPED.


13.20.              STANDARD SUPPORT MEANS SUPPORT SERVICES PROVIDED BY
MEDECISION, AS DESCRIBED IN APPENDIX A.


13.21.              THIRD PARTY PRODUCT MEANS A THIRD PARTY PRODUCT IDENTIFIED
ON A SCHEDULE ENTERED INTO BY THE PARTIES DURING THE TERM OF THIS AGREEMENT,
INCLUDING ALL ASSOCIATED DOCUMENTATION.  NOTHING IN THIS AGREEMENT WILL PROHIBIT
CUSTOMER FROM LICENSING A THIRD PARTY PRODUCT DIRECTLY FROM THE APPLICABLE THIRD
PARTY VENDOR OR FROM ANY OTHER VENDOR.


13.22.              UPGRADE MEANS A RELEASE, VERSION OR MAINTENANCE FIX OF A
MEDECISION PRODUCT.  RELEASE MEANS A LATER VERSION OF A PRODUCT IDENTIFIED BY A
CHANGE IN THE FIRST DIGIT TO THE LEFT OF THE DECIMAL POINT ((X).XX); VERSION
MEANS A LATER VERSION OF A PRODUCT IDENTIFIED BY A CHANGE IN THE FIRST DIGIT TO
THE RIGHT OF THE DECIMAL POINT ((X).XX; AND MAINTENANCE FIX MEANS A LATER
VERSION OF A PRODUCT IDENTIFIED BY A CHANGE IN THE SECOND DIGIT TO THE RIGHT OF
THE DECIMAL POINT ((X).XX.

The following documents are attached hereto as exhibits, the terms of which are
incorporated by reference in their entirety:

Appendix A - Support Appendix

Appendix B - Current Affiliates

Appendix C – Competitors

Appendix D - Source Code Escrow Agreement and Amendment

Schedule 1 Appendix A to Schedule 1 - Communication and Configurations

11


--------------------------------------------------------------------------------


Intending to be legally bound, the Parties have had this Agreement executed by
their duly authorized officials.

MEDECISION, INC.

 

PACIFICARE HEALTH SYSTEMS, INC.

By:

/s/ Danielle Russella

 

By:

/s/ Sharon Garrett

 

Name:

Danielle Russella

 

Name:

Sharon Garrett

 

Title:

Senior Vice President, Sales

 

Title:

Executive Vice President, Enterprise Services

 

Date:

June 30, 2004

 

Date:

June 30, 2004

 

 

12


--------------------------------------------------------------------------------


Appendix A -Support Appendix

MEDecision shall provide Standard Support services for the Products, and any
Customizations and Enhancements, as generally described below.

Error Correction Services

MEDecision shall correct all Errors in the Products, including Errors in
Customizations and Enhancements.  MEDecision shall provide remote support
services for Errors through telephone, fax, Internet and e-mail.  MEDecision
support representatives will record all Error reports and coordinate responses. 
Customer may submit Error reports by telephone or electronically.  MEDecision
will supply telephone numbers and e-mail addresses.  Customer may also request
electronic status reports on reported Errors by telephone, fax or e-mail.

Customer will designate up to three (3) support personnel responsible for
reporting Errors and receiving Upgrades.  MEDecision and Customer will cooperate
in efforts to resolve reported Errors.  For all reported Errors, MEDecision will
assign a call tracking number and a severity level of the Error, will work to
determine the source of the Errors and will use best efforts to provide a fix,
by-pass, or work-around.  If reasonably possible, Customer will submit a test
case that duplicates the Error, instruct MEDecision how to duplicate the Error,
and provide problem log dumps, diagnostic tests or other investigative support. 
Customer will provide all reasonably requested information to assist in arriving
at a problem solution.  In all cases, MEDecision will work to provide at least a
temporary resolution in the form of a workaround or other correction, to be
followed where necessary by a permanent fix.  If MEDecision is unable to correct
an Error through the remote support described above, MEDecision will provide the
Error corrections on-site.

Product Versions

MEDecision shall support the [***] of the Product and at least [***] for a
period of [***].  In no event will MEDecision support any [***] for less than
[***]; provided however that MEDecision reserves the right, at any time, to
withdraw the availability of support for a Product with two (2) years prior
written notice.

Support Services - Telephone Support

MEDecision shall provide Technical Support and Application Support for Customer
as part of the Standard Support Services for up [***] (“Normal Business Hours”),
exclusive of MEDecision holidays.  From [***], the Technical Support and
Application Support is provided from MEDecision’s offices; and from [***] such
support is provided via cell phone or pager.  In the event Customer requests and
receives Technical Support or Application Support services in excess of [***],
MEDecision may charge customer for such support at the Hourly Rate set forth in
the MSA.  Time spent (i) [***] and (ii) [***] shall not be counted against
Customer’s Technical Support and Application Support.  All hours unused on each
anniversary of the Effective Date of this Agreement will expire.

Technical Support

Technical Support consists of the availability of MEDecision’s Technical Support
personnel by phone during Normal Business Hours to answer Customer’s technical
questions and resolve problems, including through remote login access, related
to the Products, Customizations and Enhancements, including in the following
areas:

i.                                 [***]

ii.                              [***]

iii.                           [***]

iv.                          [***]

v.                             [***]

vi.                          [***]

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

13


--------------------------------------------------------------------------------


Application Support

Application Support consists of the availability of MEDecision’s Application
Support personnel by phone during Normal Business Hours to answer Customer’s
questions and resolve problems, including through remote login access, in the
following areas related to the Products, Customizations and Enhancements:

i.                                [***]

ii.                             [***].

Training

MEDecision will provide [***] on the Products for the Customer’s trainers at a
site designated by Customer (site costs are at Customer’s expense) no more often
than annually, as requested by Customer and Customer will apply its Technical
Support and Applications Support hours towards this training.  MEDecision will
provide training guides and user’s manuals in electronic form.  In addition, at
Customer’s option, MEDecision will provide Customer with an additional [***] no
more often than [***] and Customer will apply its Technical Support and
Applications Support hours towards this training/consultation.

Excluded Services

MEDecision shall provide the following services, which are outside the scope of
the Standard Support Services (the “Excluded Services”), at the Hourly Rates set
forth in the MSA:

i.                                [***].

ii.                             [***].

iii.                          [***].

iv.                         [***].

v.                            [***].

vi.                         [***].

vii.                      [***].

viii.                   [***].

ix.                           [***].

Account Management Services

An Account Manager will be available for up to [***] to consult with Customer
regarding use, value, and plans for Advanced Medical Management (AMM), to
provide upon request, written initial services estimates and to act as internal
ombudsman for Customer to facilitate projects, negotiations, escalate issues,
and product ideas.  All unused [***].  Notwithstanding anything to the contrary,
[***].

Audit Services

As part of the Standard Support services, MEDecision will provide an annual
audit to Customer.  The audit includes an on-site review of Customer’s current
use of MEDecision’s Products at one selected site and a report to recommend the
optimal use of MEDecision’s Products as installed at Customer.  The annual audit
Includes up to [***] of effort from MEDecision personnel per Contract Year. 
[***].

Installation of Maintenance Fixes

As part of the Standard Support services, MEDecision will install (remotely, if
possible) and configure Maintenance Fixes for MEDecision Products.

Miscellaneous Services Costs

Communications charges for faxes, phone calls, normal copying and courier
services are included in Support Fees; however commercial teleconference charges
are not included and will be paid by Customer.

All additional services not described in this Appendix A will be provided, upon
request and approval by Customer, at the hourly rates set forth in the MSA.

Upgrades

From time to time, MEDecision may provide Upgrades of the MEDecision Products. 
MEDecision shall provide Customer with all Upgrades it makes generally available
to its customers.  Customer may elect to implement such Upgrades, in its sole
discretion.  All

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

14


--------------------------------------------------------------------------------


hardware and third party product costs related to Upgrades will be the
responsibility of Customer.  MEDecision will assist Customer in the
installation, configuration and customization of Upgrades at the rates set forth
in the MSA or as otherwise agreed between the Parties.

Customer may elect not to receive, or may cancel, Standard Support service. 
However, if Customer wishes to reinstate Standard Support services, it must pay
the Standard Support that would have applied during the lapsed period and bring
the Product up to the most current Release.

Travel and Living Expenses

Customer will pay all travel and incidental expenses incurred by MEDecision
personnel in providing the training or Excluded Services under this Support
Appendix in accordance with the travel policy set forth in the MSA.

15


--------------------------------------------------------------------------------


Error Resolution:

MEDecision will adhere to the following schedule in resolving Errors with the
Products:

Priority

 

Response
Time

 

Description

1

 

[***]

 

[***]

2

 

[***]

 

[***]

3

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

16


--------------------------------------------------------------------------------


APPENDIX B - CURRENT AFFILIATES

1.                                       [***]

2.                                       [***]

3.                                       [***]

4.                                       [***]

5.                                       [***]

6.                                       [***]

7.                                       [***]

8.                                       [***]

9.                                       [***]

10.                                 [***]

11.                                 [***]

12.                                 [***]

13.                                 [***]

14.                                 [***]

15.                                 [***]

16.                                 [***]

17.                                 [***]

18.                                 [***]

19.                                 [***]

20.                                 [***]

21.                                 [***]

22.                                 [***]

23.                                 [***]

24.                                 [***]

25.                                 [***]

26.                                 [***]

27.                                 [***]

28.                                 [***]

29.                                 [***]

30.                                 [***]

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

17


--------------------------------------------------------------------------------


31.                                 [***]

32.                                 [***]

33.                                 [***]

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

18


--------------------------------------------------------------------------------


Appendix C – Competitors

PACIFICARE COMPETITORS

[***]

MEDECISION COMPETITORS

[***]

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

19


--------------------------------------------------------------------------------


Appendix D- SOURCE CODE ESCROW AGREEMENT and AMENDMENT

See Attached.

20


--------------------------------------------------------------------------------


PREFERRED ESCROW AGREEMENT

Account Number  [***]

 

This Agreement is effective April 4, 2000 among DSI Technology Escrow Services,
Inc. (“DSI”), MEDecision, Inc. (“Depositor”) and PacifiCare Health Systems, Inc.
(“Preferred Beneficiary”), who collectively maybe referred to in this Agreement
as “the parties.”

A.            Depositor and Preferred Beneficiary have entered or will enter
into a license agreement, development agreement, and/or other agreement
regarding certain proprietary technology of Depositor (referred to in this
Agreement as “the License Agreement”).

B.            Depositor desires to avoid disclosure of its proprietary
technology except under certain limited circumstances.

C.            The availability of the proprietary technology of Depositor is
critical to Preferred Beneficiary in the conduct of its business and, therefore,
Preferred Beneficiary needs access to the proprietary technology under certain
limited circumstances.

D.            Depositor and Preferred Beneficiary desire to establish an escrow
with DSI to provide for the retention, administration and controlled access of
the proprietary technology materials of Depositor.

E.             The parties desire this Agreement to be supplementary to the
License Agreement pursuant to 11 United States [Bankruptcy] Code, Section
365(n).


1.             DEPOSITS.


1.1.         OBLIGATION TO MAKE DEPOSIT.  UPON THE SIGNING OF THIS AGREEMENT BY
THE PARTIES, DEPOSITOR SHALL DELIVER TO DSI THE PROPRIETARY TECHNOLOGY AND OTHER
MATERIALS (“DEPOSIT MATERIALS”) REQUIRED TO BE DEPOSITED BY THE LICENSE
AGREEMENT OR, IF THE LICENSE AGREEMENT DOES NOT IDENTIFY THE MATERIALS TO BE
DEPOSITED WITH DSI, THEN SUCH MATERIALS WILL BE IDENTIFIED ON AN EXHIBIT A. IF
EXHIBIT A IS APPLICABLE, IT IS TO BE PREPARED AND SIGNED BY DEPOSITOR AND
PREFERRED BENEFICIARY.  DSI SHALL HAVE NO OBLIGATION WITH RESPECT TO THE
PREPARATION, SIGNING OR DELIVERY OF EXHIBIT A.


1.2.         IDENTIFICATION OF TANGIBLE MEDIA.  PRIOR TO THE DELIVERY OF THE
DEPOSIT MATERIALS TO DSI, DEPOSITOR SHALL CONSPICUOUSLY LABEL FOR IDENTIFICATION
EACH DOCUMENT, MAGNETIC TAPE, DISK, OR OTHER TANGIBLE MEDIA UPON WHICH THE
DEPOSIT MATERIALS ARE WRITTEN OR STORED.  ADDITIONALLY, DEPOSITOR SHALL COMPLETE
EXHIBIT B TO THIS AGREEMENT BY LISTING EACH SUCH TANGIBLE MEDIA BY THE ITEM
LABEL DESCRIPTION, THE TYPE OF MEDIA AND THE QUANTITY.  THE EXHIBIT B MUST BE
SIGNED BY DEPOSITOR AND DELIVERED TO DSI WITH THE DEPOSIT MATERIALS.  UNLESS AND
UNTIL DEPOSITOR MAKES THE INITIAL DEPOSIT WITH DSI, DSI SHALL HAVE NO OBLIGATION
WITH RESPECT TO THIS AGREEMENT, EXCEPT THE OBLIGATION TO NOTIFY THE PARTIES
REGARDING THE STATUS OF THE DEPOSIT ACCOUNT AS REQUIRED IN SECTION 2.2 BELOW.


1.3.         DEPOSIT INSPECTION.  WHEN DSI RECEIVES THE DEPOSIT MATERIALS AND
THE EXHIBIT B, DSI WILL CONDUCT A DEPOSIT INSPECTION BY VISUALLY MATCHING THE
LABELING OF THE TANGIBLE MEDIA CONTAINING THE DEPOSIT MATERIALS TO THE ITEM
DESCRIPTIONS AND QUANTITY LISTED ON THE EXHIBIT B. IN

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

1


--------------------------------------------------------------------------------



ADDITION TO THE DEPOSIT INSPECTION, PREFERRED BENEFICIARY MAY ELECT TO CAUSE A
VERIFICATION OF THE DEPOSIT MATERIALS IN ACCORDANCE WITH SECTION 1.6 BELOW.


1.4.         ACCEPTANCE OF DEPOSIT.  AT COMPLETION OF THE DEPOSIT INSPECTION, IF
DSI DETERMINES THAT THE LABELING OF THE TANGIBLE MEDIA MATCHES THE ITEM
DESCRIPTIONS AND QUANTITY ON EXHIBIT B, DSI WILL DATE AND SIGN THE EXHIBIT B AND
MAIL A COPY THEREOF TO DEPOSITOR AND PREFERRED BENEFICIARY.  IF DSI DETERMINES
THAT THE LABELING DOES NOT MATCH THE ITEM DESCRIPTIONS OR QUANTITY ON THE
EXHIBIT B, DSI WILL (A) NOTE THE DISCREPANCIES IN WRITING ON THE EXHIBIT B; (B)
DATE AND SIGN THE EXHIBIT B WITH THE EXCEPTIONS NOTED; AND (C) MAIL A COPY OF
THE EXHIBIT B TO DEPOSITOR AND PREFERRED BENEFICIARY.  DSI’S ACCEPTANCE OF THE
DEPOSIT OCCURS UPON THE SIGNING OF THE EXHIBIT B BY DSI.  DELIVERY OF THE SIGNED
EXHIBIT B TO PREFERRED BENEFICIARY IS PREFERRED BENEFICIARY’S NOTICE THAT THE
DEPOSIT MATERIALS HAVE BEEN RECEIVED AND ACCEPTED BY DSI.


1.5.         DEPOSITOR’S REPRESENTATIONS.  DEPOSITOR REPRESENTS AS FOLLOWS:

(A)           DEPOSITOR LAWFULLY POSSESSES ALL OF THE DEPOSIT MATERIALS
DEPOSITED WITH DSI;

(B)           WITH RESPECT TO ALL OF THE DEPOSIT MATERIALS, DEPOSITOR HAS THE
RIGHT AND AUTHORITY TO GRANT TO DSI AND PREFERRED BENEFICIARY THE RIGHTS AS
PROVIDED IN THIS AGREEMENT;

(C)           THE DEPOSIT MATERIALS ARE NOT SUBJECT TO ANY LIEN OR OTHER
ENCUMBRANCE; D.            THE DEPOSIT MATERIALS CONSIST OF THE PROPRIETARY
TECHNOLOGY AND OTHER MATERIALS IDENTIFIED EITHER IN THE LICENSE AGREEMENT OR
EXHIBIT A, AS THE CASE MAY BE; AND E.        THE DEPOSIT MATERIALS ARE READABLE
AND USEABLE IN THEIR CURRENT FORM OR, IF THE DEPOSIT MATERIALS ARE ENCRYPTED,
THE DECRYPTION TOOLS AND DECRYPTION KEYS HAVE ALSO BEEN DEPOSITED.


1.6.         VERIFICATION.  PREFERRED BENEFICIARY SHALL HAVE THE RIGHT, AT
PREFERRED BENEFICIARY’S EXPENSE, TO CAUSE A VERIFICATION OF ANY DEPOSIT
MATERIALS.  A VERIFICATION DETERMINES, IN DIFFERENT LEVELS OF DETAIL, THE
ACCURACY, COMPLETENESS, SUFFICIENCY AND QUALITY OF THE DEPOSIT MATERIALS.  IF A
VERIFICATION IS ELECTED AFTER THE DEPOSIT MATERIALS HAVE BEEN DELIVERED TO DSI,
THEN ONLY DSI, OR AT DSI’S ELECTION AN INDEPENDENT PERSON OR COMPANY SELECTED
AND SUPERVISED BY DSI, MAY PERFORM THE VERIFICATION.


1.7.         DEPOSIT UPDATES.  UNLESS OTHERWISE PROVIDED BY THE LICENSE
AGREEMENT, DEPOSITOR SHALL UPDATE THE DEPOSIT MATERIALS WITHIN THIRTY (30) DAYS
OF EACH RELEASE OF A NEW VERSION OF THE PRODUCT WHICH IS SUBJECT TO THE LICENSE
AGREEMENT.  SUCH UPDATES WILL BE ADDED TO THE EXISTING DEPOSIT.  ALL DEPOSIT
UPDATES SHALL BE LISTED ON A NEW EXHIBIT B AND THE NEW EXHIBIT B SHALL BE SIGNED
BY DEPOSITOR.  EACH EXHIBIT B WILL BE HELD AND MAINTAINED SEPARATELY WITHIN THE
ESCROW ACCOUNT.  AN INDEPENDENT RECORD WILL BE CREATED WHICH WILL DOCUMENT THE
ACTIVITY FOR EACH EXHIBIT B.  THE PROCESSING OF ALL DEPOSIT UPDATES SHALL BE IN
ACCORDANCE WITH SECTIONS 1.2 THROUGH 1.6 ABOVE.  ALL REFERENCES IN THIS
AGREEMENT TO THE DEPOSIT MATERIALS SHALL INCLUDE THE INITIAL DEPOSIT MATERIALS
AND ANY UPDATES.


1.8.         REMOVAL OF DEPOSIT MATERIALS.  THE DEPOSIT MATERIALS MAY BE REMOVED
AND/OR EXCHANGED ONLY ON WRITTEN INSTRUCTIONS SIGNED BY DEPOSITOR AND PREFERRED
BENEFICIARY, OR AS OTHERWISE PROVIDED IN THIS AGREEMENT.


2.             CONFIDENTIALITY AND RECORD KEEPING.


2.1.         CONFIDENTIALITY.  DSI SHALL MAINTAIN THE DEPOSIT MATERIALS IN A
SECURE, ENVIRONMENTALLY SAFE, LOCKED FACILITY WHICH IS ACCESSIBLE ONLY TO
AUTHORIZED REPRESENTATIVES OF DSI.  DSI SHALL HAVE THE OBLIGATION TO REASONABLY
PROTECT THE CONFIDENTIALITY OF THE DEPOSIT MATERIALS.  EXCEPT AS PROVIDED IN
THIS AGREEMENT, DSI SHALL NOT DISCLOSE, TRANSFER, MAKE AVAILABLE, OR USE THE
DEPOSIT MATERIALS.  DSI SHALL NOT DISCLOSE THE CONTENT OF THIS AGREEMENT TO ANY
THIRD PARTY.  IF DSI RECEIVES A SUBPOENA OR OTHER ORDER OF A COURT OR OTHER
JUDICIAL TRIBUNAL PERTAINING TO THE

2


--------------------------------------------------------------------------------


 


DISCLOSURE OR RELEASE OF THE DEPOSIT MATERIALS, DSI WILL IMMEDIATELY NOTIFY THE
PARTIES TO THIS AGREEMENT.  IT SHALL BE THE RESPONSIBILITY OF DEPOSITOR AND/OR
PREFERRED BENEFICIARY TO CHALLENGE ANY SUCH ORDER; PROVIDED, HOWEVER, THAT DSI
DOES NOT WAIVE ITS RIGHTS TO PRESENT ITS POSITION WITH RESPECT TO ANY SUCH
ORDER.  DSI WILL NOT BE REQUIRED TO DISOBEY ANY COURT OR OTHER JUDICIAL TRIBUNAL
ORDER.  (SEE SECTION 7.5 BELOW FOR NOTICES OF REQUESTED ORDERS.)


2.2.         STATUS REPORTS.  DSI WILL ISSUE TO DEPOSITOR AND PREFERRED
BENEFICIARY A REPORT PROFILING THE ACCOUNT HISTORY AT EACH TIME A CHANGE IS
REPORTED TO DSI.  DSI MAY PROVIDE COPIES OF THE ACCOUNT HISTORY PERTAINING TO
THIS AGREEMENT UPON THE REQUEST OF ANY PARTY TO THIS AGREEMENT.


2.3.         AUDIT RIGHTS.  DURING THE TERM OF THIS AGREEMENT, DEPOSITOR AND
PREFERRED BENEFICIARY SHALL EACH HAVE THE RIGHT TO INSPECT THE WRITTEN RECORDS
OF DSI PERTAINING TO THIS AGREEMENT.  ANY INSPECTION SHALL BE HELD DURING NORMAL
BUSINESS HOURS AND FOLLOWING REASONABLE PRIOR NOTICE.


3.             GRANT OF RIGHTS TO DSI.


3.1.         TITLE TO MEDIA.  DEPOSITOR HEREBY TRANSFERS TO DSI THE TITLE TO THE
MEDIA UPON WHICH THE PROPRIETARY TECHNOLOGY AND MATERIALS ARE WRITTEN OR
STORED.  HOWEVER, THIS TRANSFER DOES NOT INCLUDE THE OWNERSHIP OF THE
PROPRIETARY TECHNOLOGY AND MATERIALS CONTAINED ON THE MEDIA SUCH AS ANY
COPYRIGHT, TRADE SECRET, PATENT OR OTHER INTELLECTUAL PROPERTY RIGHTS.


3.2.         RIGHT TO MAKE COPIES.  DSI SHALL HAVE THE RIGHT TO MAKE COPIES OF
THE DEPOSIT MATERIALS AS REASONABLY NECESSARY TO PERFORM THIS AGREEMENT.  DSI
SHALL COPY ALL COPYRIGHT, NONDISCLOSURE, AND OTHER PROPRIETARY NOTICES AND
TITLES CONTAINED ON THE DEPOSIT MATERIALS ONTO ANY COPIES MADE BY DSI.  WITH ALL
DEPOSIT MATERIALS SUBMITTED TO DSI, DEPOSITOR SHALL PROVIDE ANY AND ALL
INSTRUCTIONS AS MAY BE NECESSARY TO DUPLICATE THE DEPOSIT MATERIALS INCLUDING
BUT NOT LIMITED TO THE HARDWARE AND/OR SOFTWARE NEEDED.


3.3.         RIGHT TO TRANSFER UPON RELEASE.  DEPOSITOR HEREBY GRANTS TO DSI THE
RIGHT TO TRANSFER THE DEPOSIT MATERIALS TO PREFERRED BENEFICIARY UPON ANY
RELEASE OF THE DEPOSIT MATERIALS FOR USE BY PREFERRED BENEFICIARY IN ACCORDANCE
WITH SECTION 4.5.  EXCEPT UPON SUCH A RELEASE OR AS OTHERWISE PROVIDED IN THIS
AGREEMENT, DSI SHALL NOT TRANSFER THE DEPOSIT MATERIALS.


4.             RELEASE OF DEPOSIT.


4.1.         RELEASE CONDITIONS.  AS USED IN THIS AGREEMENT, “RELEASE CONDITION”
SHALL MEAN THE FOLLOWING:

(A)           IN THE EVENT THAT DEPOSITOR SHALL BE UNABLE TO PROVIDE THE
MAJORITY OF THE MAINTENANCE AND SUPPORT SERVICES DESCRIBED IN ATTACHMENT C TO
THE AGREEMENT FOR PRODUCTS AND SERVICES, PROVIDED THAT:

1.                                       MAINTENANCE SERVICES ARE NOT RESUMED
WITHIN THIRTY (30) DAY’S OF WRITTEN NOTICE;

2.                                       CUSTOMER HAS PAID ALL OUTSTANDING
INVOICES;

3.                                       CUSTOMER IS NOT IN BREACH OF ANY
PROVISION OF THE AGREEMENT FOR PRODUCTS AND SERVICES; AND

4.                                       CUSTOMER AGREES NOT TO RE-SELL OR
RE-LICENSE THE PRODUCTS OR THEIR DERIVATIVES, IF ANY; OR

(B)           IN THE EVENT THAT DEPOSITOR SHALL, FOR ANY REASON, CEASE TO
CONDUCT BUSINESS.


4.2.         FILING FOR RELEASE.  IF PREFERRED BENEFICIARY BELIEVES IN GOOD
FAITH THAT A RELEASE CONDITION HAS OCCURRED, PREFERRED BENEFICIARY MAY PROVIDE
TO DSI WRITTEN NOTICE OF THE

3


--------------------------------------------------------------------------------


 


OCCURRENCE OF THE RELEASE CONDITION AND A REQUEST FOR THE RELEASE OF THE DEPOSIT
MATERIALS.  UPON RECEIPT OF SUCH NOTICE, DSI SHALL PROVIDE A COPY OF THE NOTICE
TO DEPOSITOR BY COMMERCIAL EXPRESS MAIL.


4.3.         CONTRARY INSTRUCTIONS.  FROM THE DATE DSI MAILS THE NOTICE
REQUESTING RELEASE OF THE DEPOSIT MATERIALS, DEPOSITOR SHALL HAVE TEN BUSINESS
DAYS TO DELIVER TO DSI CONTRARY INSTRUCTIONS. “CONTRARY INSTRUCTIONS” SHALL MEAN
THE WRITTEN REPRESENTATION BY DEPOSITOR THAT A RELEASE CONDITION HAS NOT
OCCURRED OR HAS BEEN CURED.  UPON RECEIPT OF CONTRARY INSTRUCTIONS, DSI SHALL
SEND A COPY TO PREFERRED BENEFICIARY BY COMMERCIAL EXPRESS MAIL.  ADDITIONALLY,
DSI SHALL NOTIFY BOTH DEPOSITOR AND PREFERRED BENEFICIARY THAT THERE IS A
DISPUTE TO BE RESOLVED PURSUANT TO THE DISPUTE RESOLUTION SECTION (SECTION 7.3)
OF THIS AGREEMENT.  SUBJECT TO SECTION 5.2, DSI WILL CONTINUE TO STORE THE
DEPOSIT MATERIALS WITHOUT RELEASE PENDING (A) JOINT INSTRUCTIONS FROM DEPOSITOR
AND  PREFERRED  BENEFICIARY;  (B)  RESOLUTION PURSUANT  TO  THE  DISPUTE 
RESOLUTION PROVISIONS; OR (C) ORDER OF A COURT.


4.4.         RELEASE OF DEPOSIT.  IF DSI DOES NOT RECEIVE CONTRARY INSTRUCTIONS
FROM THE DEPOSITOR, DSI IS AUTHORIZED TO RELEASE THE DEPOSIT MATERIALS TO THE
PREFERRED BENEFICIARY OR, IF MORE THAN ONE BENEFICIARY IS REGISTERED TO THE
DEPOSIT, TO RELEASE A COPY OF THE DEPOSIT MATERIALS TO THE PREFERRED
BENEFICIARY.  HOWEVER, DSI IS ENTITLED TO RECEIVE ANY FEES DUE DSI BEFORE MAKING
THE RELEASE.  ANY COPYING EXPENSE IN EXCESS OF $300 WILL BE PRE-APPROVED IN
WRITING BY PREFERRED BENEFICIARY BEFORE CHARGES ARE INCURRED BY PREFERRED
BENEFICIARY.  THIS AGREEMENT WILL TERMINATE UPON THE RELEASE OF THE DEPOSIT
MATERIALS HELD BY DSI.


4.5.         RIGHT TO USE FOLLOWING RELEASE.  UNLESS OTHERWISE PROVIDED IN THE
LICENSE AGREEMENT, UPON RELEASE OF THE DEPOSIT MATERIALS IN ACCORDANCE WITH THIS
ARTICLE 4, PREFERRED BENEFICIARY SHALL HAVE THE RIGHT TO USE THE DEPOSIT
MATERIALS FOR THE SOLE PURPOSE OF CONTINUING THE BENEFITS AFFORDED TO PREFERRED
BENEFICIARY BY THE LICENSE AGREEMENT AND SHALL NOT BE REQUIRED TO PAY ANY SOURCE
CODE LICENSE FEES TO DEPOSITOR.  PREFERRED BENEFICIARY SHALL BE OBLIGATED TO
MAINTAIN THE CONFIDENTIALITY OF THE RELEASED DEPOSIT MATERIALS.


5.             TERM AND TERMINATION.


5.1.         TERM OF AGREEMENT.  THE INITIAL TERM OF THIS AGREEMENT IS FOR A
PERIOD OF ONE YEAR.  THEREAFTER, THIS AGREEMENT SHALL AUTOMATICALLY RENEW FROM
YEAR-TO-YEAR UNLESS (A) DEPOSITOR AND PREFERRED BENEFICIARY JOINTLY INSTRUCT DSI
IN WRITING THAT THE AGREEMENT IS TERMINATED; OR (B) THE AGREEMENT IS TERMINATED
BY DSI FOR NONPAYMENT IN ACCORDANCE WITH SECTION 5.2.  IF THE DEPOSIT MATERIALS
ARE SUBJECT TO ANOTHER ESCROW AGREEMENT WITH DSI, DSI RESERVES THE RIGHT, AFTER
THE INITIAL ONE YEAR TERM, TO ADJUST THE ANNIVERSARY DATE OF THIS AGREEMENT TO
MATCH THE THEN PREVAILING ANNIVERSARY DATE OF SUCH OTHER ESCROW ARRANGEMENTS.


5.2.         TERMINATION FOR NONPAYMENT.  IN THE EVENT OF THE NONPAYMENT OF FEES
OWED TO DSI, DSI SHALL PROVIDE WRITTEN NOTICE OF DELINQUENCY TO ALL PARTIES TO
THIS AGREEMENT.  ANY PARTY TO THIS AGREEMENT SHALL HAVE THE RIGHT TO MAKE THE
PAYMENT TO DSI TO CURE THE DEFAULT.  IF THE PAST DUE PAYMENT IS NOT RECEIVED IN
FULL BY DSI WITHIN ONE MONTH OF THE DATE OF SUCH NOTICE, THEN DSI SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT AT ANY TIME THEREAFTER BY SENDING WRITTEN
NOTICE OF TERMINATION TO ALL PARTIES.  DSI SHALL HAVE NO OBLIGATION TO TAKE ANY
ACTION UNDER THIS AGREEMENT SO LONG AS ANY PAYMENT DUE TO DSI REMAINS UNPAID.


5.3.         DISPOSITION  OF DEPOSIT  MATERIALS UPON  TERMINATION.  UPON 
TERMINATION  OF THIS AGREEMENT, DSI SHALL DESTROY, RETURN, OR OTHERWISE DELIVER
THE DEPOSIT MATERIALS IN ACCORDANCE WITH DEPOSITOR’S INSTRUCTIONS.  IF THERE ARE
NO INSTRUCTIONS, DSI MAY, AT ITS SOLE DISCRETION, DESTROY THE DEPOSIT MATERIALS
OR RETURN THEM TO DEPOSITOR.  DSI SHALL HAVE NO OBLIGATION TO RETURN OR DESTROY
THE DEPOSIT MATERIALS IF THE DEPOSIT MATERIALS ARE SUBJECT TO ANOTHER ESCROW
AGREEMENT WITH DSI.

4


--------------------------------------------------------------------------------


5.4.         Survival of Terms Following Termination.  Upon termination of this
Agreement, the following provisions of this Agreement shall survive:

(A)           DEPOSITOR’S REPRESENTATIONS (SECTION 1.5);

(B)           THE OBLIGATIONS OF CONFIDENTIALITY WITH RESPECT TO THE DEPOSIT
MATERIALS;

(C)           THE RIGHTS GRANTED IN THE SECTIONS ENTITLED RIGHT TO TRANSFER UPON
RELEASE (SECTION 3.3) AND RIGHT TO USE FOLLOWING RELEASE (SECTION 4.5), IF A
RELEASE OF THE DEPOSIT MATERIALS HAS OCCURRED PRIOR TO TERMINATION;

(D)           THE PROVISIONS OF ARTICLE 7; AND

(E)           ANY PROVISIONS IN THIS AGREEMENT WHICH SPECIFICALLY STATE THEY
SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


6.             DSI’S FEES.

6.1.         Fee Schedule.  [***]


6.2.         PAYMENT TERMS.  DSI SHALL NOT BE REQUIRED TO PERFORM ANY SERVICE
UNLESS THE PAYMENT FOR SUCH SERVICE AND ANY OUTSTANDING BALANCES OWED TO DSI ARE
PAID IN FULL.  FEES ARE DUE [***] OF A SIGNED CONTRACT OR RECEIPT OF THE DEPOSIT
MATERIALS WHICHEVER IS EARLIEST.  IF INVOICED FEES ARE NOT PAID, DSI MAY
TERMINATE THIS AGREEMENT IN ACCORDANCE WITH SECTION 5.2.  LATE FEES ON PAST DUE
AMOUNTS SHALL ACCRUE INTEREST AT THE RATE OF ONE PERCENT (1%) PER MONTH (12% PER
ANNUM) FROM THE DATE OF THE INVOICE.  IF DEPOSITOR OR PREFERRED BENEFICIARY
TERMINATE THIS AGREEMENT, PREFERRED BENEFICIARY SHALL RECEIVE A PRORATED REFUND
BASED UPON THE ANNUAL FEE PAID FOR ON THE ATTACHED EXHIBIT “D” (ESCROW SERVICE
FEES).


7.             LIABILITY AND DISPUTES.


7.1.         RIGHT TO RELY ON INSTRUCTIONS.  DSI MAY ACT IN RELIANCE UPON ANY
INSTRUCTION, INSTRUMENT, OR SIGNATURE REASONABLY BELIEVED BY DSI TO BE GENUINE. 
DSI WILL REQUIRE DEPOSITOR AND PREFERRED BENEFICIARY TO HAVE AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY (DIRECTOR, VICE PRESIDENT, SR.  VICE PRESIDENT) TO
GIVE ANY WRITTEN NOTICE, REQUEST, OR INSTRUCTION.  DSI SHALL NOT BE RESPONSIBLE
FOR FAILURE TO ACT AS A RESULT OF CAUSES BEYOND THE REASONABLE CONTROL OF DSI.


7.2.         INDEMNIFICATION.  DSI SHALL BE RESPONSIBLE TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND TO ACT IN A REASONABLE AND PRUDENT MANNER
WITH REGARD TO THIS ESCROW ARRANGEMENT.  PROVIDED DSI HAS ACTED IN THE MANNER
STATED IN THE PRECEDING SENTENCE, DEPOSITOR AND PREFERRED BENEFICIARY EACH AGREE
TO INDEMNIFY, DEFEND AND HOLD HARMLESS DSI FROM ANY AND ALL CLAIMS, ACTIONS,
DAMAGES, ARBITRATION FEES AND EXPENSES, COSTS, ATTORNEY’S FEES AND OTHER
LIABILITIES INCURRED BY DSI RELATING IN ANY WAY TO THIS ESCROW ARRANGEMENT.


7.3.         DISPUTE RESOLUTION.  ANY DISPUTE RELATING TO OR ARISING FROM THIS
AGREEMENT SHALL BE RESOLVED BY ARBITRATION UNDER THE COMMERCIAL RULES OF THE
AMERICAN ARBITRATION ASSOCIATION.  UNLESS OTHERWISE AGREED BY DEPOSITOR AND
PREFERRED BENEFICIARY, ARBITRATION WILL TAKE PLACE IN LOS ANGELES, CALIFORNIA,
U.S.A.  ANY COURT HAVING JURISDICTION OVER THE MATTER MAY ENTER JUDGMENT ON THE
AWARD OF THE ARBITRATOR(S).  SERVICE OF A PETITION TO CONFIRM THE ARBITRATION
AWARD

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

5


--------------------------------------------------------------------------------


 


MAY BE MADE BY FIRST CLASS MAIL OR BY COMMERCIAL EXPRESS MAIL, TO THE ATTORNEY
FOR THE PARTY OR, IF UNREPRESENTED, TO THE PARTY AT THE LAST KNOWN BUSINESS
ADDRESS.


7.4.         CONTROLLING LAW.  THIS AGREEMENT IS TO BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ITS
CONFLICT OF LAW PROVISIONS.


7.5.         NOTICE OF REQUESTED ORDER.  IF ANY PARTY INTENDS TO OBTAIN AN ORDER
FROM THE ARBITRATOR OR ANY COURT OF COMPETENT JURISDICTION WHICH MAY DIRECT DSI
TO TAKE, OR REFRAIN FROM TAKING ANY ACTION, THAT PARTY SHALL:

(A)           GIVE DSI AT LEAST TWO BUSINESS DAYS’ PRIOR NOTICE OF THE HEARING;

(B)           INCLUDE IN ANY SUCH ORDER THAT, AS A PRECONDITION TO DSPS
OBLIGATION, DSI BE PAID IN FULL FOR ANY PAST DUE FEES AND BE PAID FOR THE
REASONABLE VALUE OF THE SERVICES TO BE RENDERED PURSUANT TO SUCH ORDER; AND

(C)           ENSURE THAT DSI NOT BE REQUIRED TO DELIVER THE ORIGINAL (AS
OPPOSED TO A COPY) OF THE DEPOSIT MATERIALS IF DSI MAY NEED TO RETAIN THE
ORIGINAL IN ITS POSSESSION TO FULFILL ANY OF ITS OTHER DUTIES.


8.             GENERAL PROVISIONS.


8.1.         ENTIRE AGREEMENT.  THIS AGREEMENT, WHICH INCLUDES THE EXHIBITS
DESCRIBED HEREIN, EMBODIES THE ENTIRE UNDERSTANDING AMONG THE PARTIES WITH
RESPECT TO ITS SUBJECT MATTER AND SUPERSEDES ALL PREVIOUS COMMUNICATIONS,
REPRESENTATIONS OR UNDERSTANDINGS, EITHER ORAL OR WRITTEN.  DSI IS NOT A PARTY
TO THE LICENSE AGREEMENT BETWEEN DEPOSITOR AND PREFERRED BENEFICIARY AND HAS NO
KNOWLEDGE OF ANY OF THE TERMS OR PROVISIONS OF ANY SUCH LICENSE AGREEMENT.  DSFS
ONLY OBLIGATIONS TO DEPOSITOR OR PREFERRED BENEFICIARY ARE AS SET FORTH IN THIS
AGREEMENT.  NO AMENDMENT OR MODIFICATION OF THIS AGREEMENT SHALL BE VALID OR
BINDING UNLESS SIGNED BY ALL THE PARTIES HERETO, EXCEPT THAT EXHIBIT A NEED NOT
BE SIGNED BY DSI, EXHIBIT B NEED NOT BE SIGNED BY PREFERRED BENEFICIARY AND
EXHIBIT C NEED NOT BE SIGNED.


8.2.         NOTICES.  ALL NOTICES, INVOICES, PAYMENTS, DEPOSITS AND OTHER
DOCUMENTS AND COMMUNICATIONS SHALL BE GIVEN TO THE PARTIES AT THE ADDRESSES
SPECIFIED IN THE ATTACHED EXHIBIT C.  IT SHALL BE THE RESPONSIBILITY OF THE
PARTIES TO NOTIFY EACH OTHER AS PROVIDED IN THIS SECTION IN THE EVENT OF A
CHANGE OF ADDRESS.  THE PARTIES SHALL HAVE THE RIGHT TO RELY ON THE LAST KNOWN
ADDRESS OF THE OTHER PARTIES.  UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT, ALL
DOCUMENTS AND COMMUNICATIONS MAY BE DELIVERED BY FIRST CLASS MAIL.


8.3.         SEVERABILITY.  IN THE EVENT ANY PROVISION OF THIS AGREEMENT IS
FOUND TO BE INVALID, VOIDABLE OR UNENFORCEABLE, THE PARTIES AGREE THAT UNLESS IT
MATERIALLY AFFECTS THE ENTIRE INTENT AND PURPOSE OF THIS AGREEMENT, SUCH
INVALIDITY, VOIDABILITY OR UNENFORCEABILITY SHALL AFFECT NEITHER THE VALIDITY OF
THIS AGREEMENT NOR THE REMAINING PROVISIONS HEREIN, AND THE PROVISION IN
QUESTION SHALL BE DEEMED TO BE REPLACED WITH A VALID AND ENFORCEABLE PROVISION
MOST CLOSELY REFLECTING THE INTENT AND PURPOSE OF THE ORIGINAL PROVISION.


8.4.         SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE
TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE PARTIES.  HOWEVER, DSI SHALL
HAVE NO OBLIGATION IN PERFORMING THIS AGREEMENT TO RECOGNIZE ANY SUCCESSOR OR
ASSIGN OF DEPOSITOR OR PREFERRED BENEFICIARY UNLESS DSI RECEIVES CLEAR,
AUTHORITATIVE AND CONCLUSIVE WRITTEN EVIDENCE OF THE CHANGE OF PARTIES.


8.5.         ASSIGNMENT.  DSI SHALL NOT ASSIGN OR OTHERWISE TRANSFER ALL OR ANY
PART OF ITS RIGHTS, OBLIGATIONS OR INTEREST UNDER THE AGREEMENT, AND ANY ATTEMPT
TO DO SO SHALL BE VOID AND OF NO FORCE OR EFFECT FOR ANY PURPOSE WHATSOEVER AND
SHALL CONSTITUTE A BREACH OF THE AGREEMENT.  IF DSI ASSIGNS THIS AGREEMENT AND
DEPOSITOR AND PREFERRED BENEFICIARY ARE NOT IN AGREEMENT,

6


--------------------------------------------------------------------------------


Depositor and Preferred Beneficiary can terminate this Agreement pursuant to
Section 5.1.  Notwithstanding any contrary provision of the Agreement, Preferred
Beneficiary and Depositor shall have the right to assign or otherwise transfer
its interest in the Agreement to a parent, subsidiary or affiliate, or to an
entity into which Preferred Beneficiary or Depositor is merged or with which
Preferred Beneficiary or, Depositor is consolidated, or to the purchaser of all
or substantially all of the assets of Preferred Beneficiary or Depositor only
upon written authorization from all parties to this Agreement.  Preferred
Beneficiary shall also have the right upon written authorization from all
parties to assign to an outsourcer selected by Preferred Beneficiary to provide
information technology services.


8.6.         REGULATIONS.  DEPOSITOR AND PREFERRED BENEFICIARY ARE  RESPONSIBLE 
FOR AND WARRANT COMPLIANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS,
INCLUDING BUT NOT LIMITED TO CUSTOMS LAWS, IMPORT, EXPORT, AND RE-EXPORT LAWS
AND GOVERNMENT REGULATIONS OF ANY COUNTRY FROM OR TO WHICH THE DEPOSIT MATERIALS
MAY BE DELIVERED IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.

 

PacifiCare Health Systems, Inc.

Depositor

 

Preferred Beneficiary

By:

/s/ Michael Nightingale

 

By:

/s/ Kathleen Lindner

 

 

 

 

Name:

Michael Nightingale

 

Name: Kathleen Lindner

 

 

 

Title:

Executive Vice President

 

Title: Director

 

 

 

Date:

February 22, 2000

 

Date:

February 8, 2000

 

 

 

DSI Technology Escrow Services, Inc.

 

By:

/s/ Jeffrey Andrey

 

 

 

 

 

Name:

Jeffrey Andrey

 

 

 

 

 

Title:

Contract Administrator

 

 

 

 

 

Date:

April 4, 2000

 

 

7


--------------------------------------------------------------------------------


EXHIBIT A

MATERIALS TO BE DEPOSITED

Account Number  [***]

Depositor represents to Preferred Beneficiary that Deposit Materials delivered
to DSI shall consist of the following:

Source Code (which includes all code (object and source), user documentation not
already provided to Preferred Beneficiary, copies of compilers, instructions for
compilation, set-up, and implementation, and all technical documentation) for
the current version in production at PacifiCare as well as all other, more
recent releases in general release for the following products:

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

 

PacifiCare Health Systems, Inc.

Depositor

 

Preferred Beneficiary

 

 

 

By:

/s/ Michael Nightingale

 

By:

/s/ Kathleen Lindner

 

 

 

 

Name:

Michael Nightingale

 

Nam: Kathleen Lindner

 

 

 

Title:

Executive Vice President

 

Title: Director

 

 

 

Date:

February 22, 2000

 

Date:

February 8, 2000

 

 

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

8


--------------------------------------------------------------------------------


EXHIBIT C

DESIGNATED CONTACT

Account Number  [***]

Notices, deposit material returns and
communications to Depositor
should be addressed to:

Invoices to Depositor should be
addressed to:

 

 

Company Name: MEDecision, Inc.

MEDecision

Address:

724 W. Lancaster Ave.

724 W. Lancaster Ave.

 

Suite 200 Wayne, PA 19087

Suite 200 Wayne, PA 19807

Designated Contact: Technical Services

Contact: Finance Department

Telephone: 610-254-0202

 

 

Facsimile: 610-254-5100

P.O.#, if required:

 

 

 

 

Notices and communications to Preferred
Beneficiary should be addressed to:

Invoices to Preferred Beneficiary
should be addressed to:

 

 

Company: PacifiCare Health Systems, Inc.

PacifiCare Health Systems, Inc.

Address:

10803 Hope Street

10803 Hope Street

 

M/S: CY26-109

M/S: CY26-109

 

Cypress, CA 90630

Cypress, CA 90630

Designated Contact: I.S. Contract Management

Contact: IS. Finance

Telephone: 714/226-8474

Fax: 714/226-6041

Facsimile: 714/226-6041

 

 

P.O.#, if required:

 

 

 

Requests from Depositor or Preferred Beneficiary to change the designated
contact should be given in writing by the designated contact or an authorized
employee of Depositor or Preferred Beneficiary.

Contracts, Deposit Materials and notices to
DSI should be addressed to:

Invoice inquiries and fee remittances
to DSI should be addressed to:

 

 

DSI
Contract Administration
Suite 202
9265 Sky Park Court
San Diego, CA 92123

DSI
Accounts Receivable
P.O. Box 45156
San Francisco, CA 94145-0156

 

 

Telephone: (858)499-1600
Facsimile: (858)499-1601

(415) 398-7900
(415) 398-7914

Date:

 

 

 

 

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

9


--------------------------------------------------------------------------------


EXHIBIT D

DSI FEE FOR ESCROW SERVICES

TO:                         Monique Precheur, MEDecision, Inc.

FROM:                  Grant Jones, DSI, Inc.

DATE:                   February 8, 2000

Escrow Fees are as follows:

PRODUCT

 

DESCRIPTION

 

FEE

 

Preferred Protection System

 

One time set-up fee -includes contract
review and account establishment

 

$

[***]

 

 

 

 

 

 

 

 

 

Deposit Account - V2 cubic foot storage
unit, Initial Deposit, Beneficiary fee,
Semi-Annual Account Histories, Deposit
Notification for all updates

 

[***]

 

 

 

 

 

 

 

 

 

Unlimited Updates

 

[***]

 

Total 1st Year Fees

 

 

 

$

[***]

 

 

You will have two options regarding updating the deposit account:

Individual Updates              $[***].

Unlimited Updates               $[***]

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

10


--------------------------------------------------------------------------------


[g193381km05i001.jpg]

MEDecision

Addendum #001

This Addendum #001 to the Preferred Escrow Agreement (“the Addendum #001”),
effective as of June 30, 2004 is entered into by and between MEDecision, Inc.
(“Depositor”), One Devon Square, 724 W. Lancaster Avenue, Suite 200, Wayne, PA
19087 and PacifiCare Health Systems, Inc (“Preferred Beneficiary”), 10803 Hope
Street, Cypress, CA 90630 and DSI Technology Escrow Services, Inc. (“DSI”)
Sometimes hereinafter, Depositor and Preferred Beneficiary and DSI may each be
referred to in this Addendum #001 individually as a “Party” and together as the
“Parties”.

WHEREAS, the Parties have executed and have been operating under a Preferred
Escrow Agreement, with an effective date of April 4,2000 (“the Preferred Escrow
Agreement”);

WHEREAS, Preferred Beneficiary and Depositor have executed a Master Product
Agreement with an effective date of June 30,2004 (“MPA”) and a Master Services
Agreement with an effective date of June 30,2004 (“MSA”); and WHEREAS, the
Parties wish to amend the Preferred Escrow Agreement to add and modify certain
terms, but maintain the definitions set forth in the Preferred Escrow Agreement
except as modified herein.

NOW THEREFORE, in consideration of the mutual promises and covenants herein set
forth, Depositor and the Preferred Beneficiary and DSI agree as follows:


1.                                      PARAGRAPH 4.1.A

The Parties agree to replace paragraph 4.1 .a of the License Agreement with the
following:

4.1.a In the event that Depositor shall be unable or fail to materially perform
any function obligated in Appendix A of the MPA, the Standard Support Appendix,
provided that:

1.                                       [***]; and

2.                                       [***].


2.                                      PARAGRAPH 4.5

The Parties agree to add the following to paragraph 4.5 of the License
Agreement:

The Preferred Beneficiary and such third parties as are authorized to access the
Products pursuant to the MPA, may modify and create derivative works of the
Deposit Materials.

3.                                      Exhibit A to the License Agreement

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

1


--------------------------------------------------------------------------------



THE PARTIES AGREE TO REPLACE EXHIBIT A, MATERIALS TO BE DEPOSITED, WITH EXHIBIT
A TO THIS ADDENDUM #001.

Intending to be legally bound, the parties have had this Addendum #001 executed
by their duly authorized officials.

MEDECISION, INC.

 

PACIFICARE HEALTH SYSTEMS, INC.

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

DSI TECHNOLOGY ESCROW SERVCIES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

2


--------------------------------------------------------------------------------


Exhibit A

MATERIALS TO BE DEPOSITED

Account Number:  [***]

Depositor represents to Preferred Beneficiary that Deposit Materials delivered
to DSI shall consist of the following:

Source Code (which includes all code (object and source), user documentation not
already provided to Preferred Beneficiary, instructions for compilation, set-up,
and implementation, and all technical documentation) for the current version in
production at Preferred Beneficiary as well as all other, more recent Upgrades
(as defined in the MPA) in general release for the following MEDecision
Products:

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

MEDECISION, INC.

 

PACIFICARE HEALTH SYSTEMS, INC.

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

Date:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

3


--------------------------------------------------------------------------------


 

[g193381km05i002.jpg]
MEDecision

MEDecision, Inc.   ¨   One Devon Square,  724 W. Lancaster Avenue   ¨   Wayne,
PA  19087    ¨    Phone: 610-254-0202   ¨   Fax: 610-254-5100

Schedule
1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Number:  PHS-001P

Customer:                                          PACIFICARE HEALTH SYSTEMS,
INC.

This Schedule 1 incorporates the Master Product Agreement Number: PHS-001

Customer Purchase Order Number
(optional):                                                            

Authorized Locations:  Any one or more locations of Customer, an Affiliate or
Outsourcer

Effective Date of this Schedule 1:  June 30,2004

MEDecision Products.  MEDecision grants to Customer and its Affiliates a
nonexclusive, [***] license to install the following MEDecision Products at the
Authorized Locations and to use the MEDecision Products in (a) the normal course
of the Customer’s and its Affiliates’ managed care, preadmission certification,
continued stay review and/or case management business, and/or (b) any other
business of Customer and its Affiliates as mutually agreed upon in writing
between the Parties.  The Customer agrees that the Products will only be used
for the Customer’s and its Affiliates’ internal use during the term of this
license.

Prior Customizations.  MEDecision grants to Customer and its Affiliates a
nonexclusive, [***] license to install at the Authorized Locations and use the
Prior Customizations in (a) the normal course of Customer’s and its Affiliates’
managed care, preadmission certification, continued stay review and/or case
management business, and/or (b) any other business of Customer and its
Affiliates as mutually agreed upon in writing between the Parties.  The Customer
agrees that the Prior Customizations will only be used for the Customer’s and
its Affiliates’ internal use during the term of this license.

MEDecision Product Code

 

MEDecision Product Name

 

Number of Members/ Lives

 

Number of Production Environments (4)

 

ASP or Installed

 

Initial License Fees

 

First Year’s Annual Standard Support Fees

 

Recurring Annual
Standard Support
Fees (5)

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

4


--------------------------------------------------------------------------------


 

MEDecision Product Code

 

MEDecision Product Name

 

Number of Members/ Lives

 

Number of Production Environments (4)

 

ASP or Installed

 

Initial License Fees

 

First Year’s Annual Standard Support Fees

 

Recurring Annual
Standard Support
Fees (5)

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

1              License to [***] will terminate one (1) year from first date of
Customer’s use of [***] in a production environment.

2              License to [***] will terminate one (1) year from first date of
Customer’s use of [***] in a production environment.  Customer will be
responsible for acquiring the licenses for upgrades for the following Third
Party Products necessary for running this MEDecision Product:  [***].

3              Customer will be responsible for acquiring the licenses for the
following Third Party Products necessary for running this MEDecision Product:
[***].

4              Number of Production Environments is the number of environments
of the licensed MEDecision Products that can be in production at any given
time.  Additional Production Environments would be subject to additional license
and support fees.  The Parties agree that Customer may use the Products in
additional test environments for no additional fees.

5              For the initial [***] of this Agreement, the Annual Standard
Support Fees for MEDecision Products will not increase.  Thereafter, Annual
Standard Support Fees for MEDecision Products may increase by the lesser of (i)
[***], or (ii) [***].

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

Pricing.  Any and all Members/Lives of Customer and the Current Affiliates,
existing as of the Effective Date or added at any time in the future, other than
the addition of Members/Lives through a merger or acquisition as described in
the following sentence, are included in the Initial License Fee set forth
above.  In the event that Customer’s or any Affiliates’ Members/Lives increase
due to (a) Customer or such Affiliate merging with a third party, or (b)
Customer or such Affiliate acquiring the assets or stock of any third party,
then Customer will notify MEDecision in writing within [***] days following the
closing of the applicable transaction, which notice shall contain an election by
Customer regarding the manner in which Customer will pay the additional license
fees as described below.

Additional License Fee Schedule for Members/Lives added due to Acquired or
Merged Entities

 

License and Additional Annual Standard Support fees

 

License Fee

 

Additional Annual 
Standard Support Fee

 

Customer shall elect one of the following:

 

 

 

 

 

1. [***], -or-

 

$

[***]

 

$

[***]

 

2. [***]

 

$

[***]

 

[***]

 

 

Third Party Products

Third Party Products.  MEDecision grants to Customer and its Affiliates a
nonexclusive, [***] license to install the following Third Party Products at the
Authorized Locations and to use the Third Party Products solely in conjunction
with MEDecision Products in (a) the normal course of the Customer’s and its
Affiliates’ managed care, preadmission certification, continued stay review
and/or case management business, and/or (b) any other business of Customer and
its Affiliates as mutually agreed upon in writing between the Parties.  The
Customer agrees that each Third Party Product will only be used for the
Customer’s and its Affiliates’ internal use during the term of the applicable
license.  MEDecision represents that it is contractually obligated to make the
following third parties beneficiaries of this Agreement: [***].

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

5


--------------------------------------------------------------------------------


 

Third Party
Product
Code

 

Term of
License

 

Third Party
Product
Name

 

Number of
Servers

 

Number of
Instances
of the Third
Party
Product

 

Number of
Concurrent
Users

 

Initial
License
Fees

 

First
Year’s
Recurring
Annual
License
Fees

 

Recurring Annual
License
Fees**

 

First
Year’s
Annual
Standard
Support
Fees

 

Recurring
Annual
Standard
Support
Fees**

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

TOTALS

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

PAYMENT TERMS

MEDecision will invoice Customer for License Fees of US $[***] and first year’s
Annual Standard Support Fees of US $[***] on the Effective Date of this Schedule
1 and such fees shall be payable in accordance with Section 3.1 of this
Agreement.  Thereafter, Recurring Annual License Fees for Third Party Products
and Annual Standard Support Fees for MEDecision Products and Third Party
Products are due and payable at the later of: (a) [***] or (b) within [***] days
of receipt by Customer of a valid invoice in accordance with Section 3.1 of this
Agreement.

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

6


--------------------------------------------------------------------------------


APPENDIX A to SCHEDULE 1- Configuration and Communications

 [***] environments-Partitioned server model

Supported Platforms

 

AIX 4.3.3 or higher

 

AIX 4.3.3 or higher

 

AIX 4.3.3 or higher

MEDecision Application

 

[***]

 

[***]

 

[***]

LPAR and number of concurrent users

 

[***]

 

[***]

 

[***]

Model (Mid-range Class Server)

 

[***]

 

[***]

 

[***]

Processors

 

[***]

 

[***]

 

[***]

Memory

 

[***]

 

[***]

 

[***]

Disk Space Requirements (1)

 

[***]

 

[***]

 

[***]

Additional Server Hardware

 

[***]

 

[***]

 

[***]

Third Party Software

 

[***]

 

[***]

 

[***]

 

[***] Server Requirements (Two servers required) (1)

Supported Platforms

 

AIX 4.3.3 or higher

Model (Entry Class Server)

 

[***]

Processors

 

[***]

Memory

 

[***]

Disk Space Requirements (2)

 

[***]

Additional Server Hardware

 

[***]

 

--------------------------------------------------------------------------------

(1)           See Fault Tolerance Options Section.  Disk Space specified is an
estimate based off of similar client configurations.  A final disk space
configuration can be provided upon completion of the questionnaires.

(1)           Request will load balanced across both web servers

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

7


--------------------------------------------------------------------------------


 

Third Party Software

 

IBM HTTP web server

[***]

Supported Platforms

 

Windows 2000, NT 4.0,9x

Model (Entry Level Server)

 

[***]

Processors

 

[***]

Memory

 

[***]

Disk Space Requirements

 

[***]

Additional Server Hardware

 

[***]

Third Party Software

 

[***]

 

[***] Client Workstation Requirements

Supported Platforms

 

Windows XP, 2000 Workstation, NT 4.0
Workstation, 9x

Model (Workstation Class Machine)

 

[***]

Memory

 

[***]

Required Disk Space

 

[***]

Network protocol

 

[***]

Accessories

 

[***]

Third Party Software

 

[***]

 

[***]

MIDR Server (1)
Broadcast Agent Scheduler Server (2)

Supported Platforms

 

Windows 2000, NT 4.0

Model (Entry Server Class Machine)

 

[***]

Processors

 

[***]

Memory

 

[***]

Recommended Disk Space

 

[***]

Accessories

 

[***]

 

 

[***]

Third Party Software

 

[***]

 

Mail Server

The [***] environment requires a mail server capable of receiving SMTP requests
from both the Cache database server and the MIDR server.  An E-mail containing
the status of the Extract Transformation and Load process (ETL) will be sent to
the [***] client(s).

--------------------------------------------------------------------------------

(3)           Required for customers using Solaris or HP for their main server
platform.

(1)           See MIDR requirements on partition server configuration (LPAR 3)

8


--------------------------------------------------------------------------------


2              MEDecision provides these hardware requirements on behalf of our
third-party vendor, Business Objects.

[***]

Business Objects Supervisor/Designer/Reporter Clients (2)

Supported Platforms

 

Windows 2000, NT 4.0, XP (1)

Model (Workstation Class Machine)

 

[***]

Processors

 

[***]

Memory

 

[***]

Recommended Disk Space

 

[***]

Accessories

 

[***]

 

 

[***]

Third Party Software

 

[***]

 

[***]

Top Down Client Letter Server

Supported Platforms

 

Windows XP, 2000, NT 4.0 or 98

Model (Entry Class Server)

 

[***]

Processors

 

[***]

Memory

 

[***]

Recommended Disk Space

 

[***]

Accessories

 

[***]

 

 

[***]

Third Party Software

 

[***]

 

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

9


--------------------------------------------------------------------------------


[***] (2)

Supported Platforms

 

Windows 2000 /NT 4.0

 

AIX 4.3.3/AIX 5.x

 

Solaris 8 / 9

Model (Entry Class Server)

 

[***]

 

[***]

 

[***]

Processors

 

[***]

 

[***]

 

[***]

Memory

 

[***]

 

[***]

 

[***]

Disk Space Requirements

 

[***]

 

[***]

 

[***]

Additional Server Hardware

 

[***]

 

[***]

 

[***]

Third Party Software (Choose one of the following databases for client letter
database repository)

 

[***]

 

[***]

 

[***]

 

The Parties may mutually agree in writing to change the Communications and
Configuration specifications described above.

--------------------------------------------------------------------------------

(2)           The [***] may reside on the [***] server.

(3)           Dedicated Tape Drive for server is optional.  MEDecision
recommends server be backed up using dedicated or enterprise backup solution.

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

10


--------------------------------------------------------------------------------